 

Exhibit 10.1

 



 

 

LEASE

 

between

 

GMR GREAT BEND, LLC, a Delaware limited liability company

as Landlord

 

AND

 

GREAT BEND REGIONAL HOSPITAL, L.L.C., a Kansas limited liability company
as Tenant

Dated as of March 31, 2017

 



 

 



 

 

 

LEASE

 

THIS LEASE (“Lease”) is dated as of March 31, 2017, and is by and between GMR
GREAT BEND, LLC, a Delaware limited liability company (“Landlord”), and Great
Bend Regional Hospital, L.L.C., a Kansas limited liability company (“Tenant”),
on the other hand.

 

SECTION 1

 

1.1           Premises; Term. Upon and subject to the terms and conditions
hereinafter set forth, Landlord leases to Tenant, and Tenant leases from
Landlord, all of Landlord’s rights and interests in and to the following
(collectively, the “Premises”):

 

(a)the real property or properties described in Exhibit A hereto (the “Land”);

 

(b)all buildings, structures, Fixtures (as hereinafter defined) and other
improvements of every kind now or hereafter located on the Land, including
alleyways and connecting tunnels, sidewalks, utility pipes, conduits and lines
(on-site and off-site to the extent Landlord has obtained any interest in the
same), parking areas and roadways appurtenant to such buildings and structures
and Capital Additions thereto (collectively, the “Leased Improvements”);

 

(c)all easements, rights and appurtenances relating to the Land and the Leased
Improvements (collectively, the “Related Rights”);

 

(d)all equipment, machinery, fixtures, and other items of real and/or personal
property, including all components thereof, now and hereafter located in, on or
used in connection with and permanently affixed to or incorporated into the
Leased Improvements, including all furnaces, boilers, heaters, electrical
equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air cooling and
air conditioning systems, apparatus, sprinkler systems, fire and theft
protection equipment; and built in oxygen and vacuum systems (if any), all of
which, to the greatest extent permitted by law, are hereby deemed to constitute
real estate, together with all replacements, modifications, alterations and
additions thereto (collectively, the “Fixtures”); and

 

(e)the machinery, equipment, furniture and other personal property described on
Exhibit B attached hereto, together with any other items of personal property
conveyed to Landlord pursuant to the Purchase Contract, together with all
replacements, modifications, alterations and substitutes therefor (whether or
not constituting an upgrade) (collectively, “Landlord’s Personal Property”).

 



 

 

 

SUBJECT, HOWEVER, to the easements, encumbrances, covenants, conditions and
restrictions and other matters that affect the Premises as of the date hereof or
the Commencement Date or that are created thereafter as permitted hereunder, to
have and to hold for (1) the Fixed Term (as defined below), and (2) the Extended
Terms provided for in Section 18.1, unless this Lease is earlier terminated as
hereinafter provided.

 

SECTION 2

 

2.1           Definitions. For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (a) the terms
defined in this Section have the meanings assigned to them in this Section and
include the plural as well as the singular; (b) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP as at the time applicable; (c) all references in this Lease to designated
“Sections,” “Sections” and other subdivisions are to the designated Sections and
other subdivisions of this Lease; (d) the word “including” shall have the same
meaning as the phrase “including, without limitation,” and other similar
phrases; and (e) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Lease as a whole and not to any particular Section,
Section or other subdivision:

 

Acquisition Price: The sum of $24,500,000.00.

 

Additional Charges: As defined in Section 3.2SECTION 3.

 

Affiliate: Any Person which, directly or indirectly (including through one or
more intermediaries), controls or is controlled by or is under common control
with any other Person, including any Subsidiary of a Person. For purposes of
this definition, the definition of Controlling Person below, and Section 23.1.1
below, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly (including through one
or more intermediaries), of the power to direct or cause the direction of the
management and policies of such Person, through the ownership or control of
voting securities, partnership interests or other equity interests or otherwise.
Without limiting the generality of the foregoing, when used with respect to any
corporation, limited liability company or other legal entity, the term
“Affiliate” shall also include (i) any Person which owns, directly or indirectly
(including through one or more intermediaries), Fifty Percent (50%) or more of
any class of voting security or equity interests of such entity, (ii) any
Subsidiary of such entity and (iii) any Subsidiary of a Person described in
clause (i).

 

Award: All compensation, sums or anything of value awarded, paid or received on
a total or partial Condemnation.

 

Bankruptcy Code: The United Stated Bankruptcy Code (11 U.S.C. § 101 et seq.),
and any successor statute or legislation thereto.

 

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday that is not a
day on which national banks in the City of New York, New York are authorized, or
obligated, by law or executive order, to close.

 



 - 2 - 

 

 

Capital Additions: One or more new buildings, or one or more additional
structures annexed to any portion of any of the Leased Improvements, or the
material expansion of existing improvements that are constructed on any parcel
or portion of the Land during the Term including the construction of a new wing
or new story, or the repair, replacement, restoration, remodeling or rebuilding
of the existing Leased Improvements or any portion thereof.

 

Capital Addition Costs: The costs of any Capital Addition made to the Premises
whether paid for by Tenant or Landlord, including (i) all permit fees and other
costs imposed by any governmental authority, the cost of site preparation, the
cost of construction including materials and labor, the cost of supervision and
related design, engineering and architectural services, the cost of any
fixtures, and if and to the extent approved by Landlord, the cost of
construction financing; (ii) fees paid to obtain necessary licenses and
certificates; (iii) if and to the extent approved by Landlord in writing and in
advance, the cost of any land contiguous to the Premises that is to become a
part of the Premises purchased for the purpose of placing thereon the Capital
Addition or any portion thereof or for providing means of access thereto, or
parking facilities therefor, including the cost of surveying the same; (iv) the
cost of insurance, real estate taxes, water and sewage charges and other
carrying charges for such Capital Addition during construction; (v) the cost of
title insurance; (vi) reasonable fees and expenses of legal counsel; (vii)
filing, registration and recording taxes and fees; (viii) documentary stamp and
similar taxes; and (ix) all reasonable costs and expenses of Landlord and any
Person that has committed to finance the Capital Addition, including (1) the
reasonable fees and expenses of their respective legal counsel; (2) printing
expenses; (3) filing, registration and recording taxes and fees; (4) documentary
stamp and similar taxes; (5) title insurance charges and appraisal fees; (6)
rating agency fees; and (7) commitment fees charged by any Person advancing or
offering to advance any portion of the financing for such Capital Addition.

 

Capital Reserve Fund: $100,000 as of the Commencement Date, with additional
monthly contributions of $10,000 until such time as the Capital Reserve Fund
totals $150,000.

 

Code: The Internal Revenue Code of 1986, as amended.

 

Commencement Date: The date hereof.

 

Condemnation: The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.

 

Condemnor: Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.

 

Controlling Person: Any (i) Person(s) that, directly or indirectly (including
through one or more intermediaries), controls Tenant and would be deemed an
Affiliate of Tenant, including any partners, shareholders, principals, members,
trustees and/or beneficiaries of any such Person(s) to the extent the same
control Tenant and would be deemed an Affiliate of Tenant, and (ii) Person(s)
that controls, directly or indirectly (including through one or more
intermediaries), any other Controlling Person(s) and which would be deemed an
Affiliate of any such Controlling Person(s).

 



 - 3 - 

 

 

Coverage Requirement. A minimum EBITDAR/Rent ratio from Tenant operations
of 2:1.

 

CPI Increase: The percentage increase from (a) the CPI in effect two months
prior to the Commencement Date; to (b) the CPI in effect two months prior to the
applicable anniversary of the Commencement Date. “CPI” shall mean the monthly
index of the “All Items” Consumer Price Index for Urban Consumers, 1982-84=100,
compiled by the U.S. Department of Labor, Bureau of Labor Statistics. If at the
time of such computation no CPI is compiled and published by any agency of the
federal government, then the statistics reflecting cost of living increases for
the periods specified above, as compiled by an institution, organization or
individual generally recognized as an authority by financial and insurance
institutions, shall be used as a basis for such computations.

 

Date of Taking: The date the Condemnor has the right to possession of the
property being condemned.

 

EBITDAR. For any period, NOI, adjusted to add thereto, to the extent allocable
to the Premises, without duplication, (i) interest expense; (ii) income tax
expense; (iii) depreciation and amortization expense; and (iv) rental expense,
in each case determined in accordance with GAAP, to the extent applicable;

 

Environmental Costs: As defined in Section 34.4SECTION 34.

 

Environmental Laws: Any and all applicable federal, state, municipal and local
laws, statutes, ordinances, rules, regulations, orders, decrees and/or
judgments, whether statutory or common law, as amended from time to time, now or
hereafter in effect, or promulgated, pertaining to the environment, public
health and safety and industrial hygiene, relating to Hazardous Materials,
including the use, generation, manufacture, production, storage, release,
discharge, disposal, handling, treatment, removal, decontamination, clean-up,
transportation or regulation of any Hazardous Substance, including the Clean Air
Act, the Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, and Rodenticide Act, the
Safe Drinking Water Act and the Occupational Safety and Health Act.

 

ESOP Transaction. As defined in Section 23.1.7SECTION 16.

 

Event of Default: As defined in Section 16.1SECTION 16.

 

Existing Facilities. Those medical facilities set forth on Exhibit C.

 

Extended Term(s): Two (2) consecutive terms of ten (10) years each.

 

Fiscal Year: Tenant’s Fiscal Year, which now ends December 31 in each calendar
year, with the new Fiscal Year beginning on the following January 1. If Tenant
changes its Fiscal Year at any time during the Term, Tenant shall promptly give
Landlord notice specifying such change. If any such change is made, all
reporting and accounting procedures set forth in this Lease shall continue to be
made in accordance with GAAP. Any appropriate adjustments to such procedures as
a result of such change shall be made upon the mutual consent of Landlord and
Tenant. No such change or adjustment shall alter the Term, and Tenant shall bear
any accounting costs reasonably incurred by Landlord as a result of any such
change or adjustment.

 



 - 4 - 

 

 

Fixed Term: The period of time commencing on the Commencement Date and ending at
11:59 p.m. where the Premises are located on the expiration of the
fifteenth (15th) Lease Year.

 

Fixtures: As defined in Section 1.1(d)SECTION 1.

 

GAAP: Generally accepted accounting principles consistently applied.

 

Guarantors: Those signatories to the Guaranty.

 

Guaranty: The Guaranty of even date herewith executed by Guarantor.

 

Handling: As defined in Section 34.4.

 

Hazardous Substances: Collectively, any medical waste, petroleum, petroleum
product or byproduct or any substance, material or waste regulated or listed
pursuant to any Environmental Law.

 

Impositions: Collectively, all taxes, including capital stock, franchise and
other state taxes, ad valorem, sales, use, single business, gross receipts,
transaction privilege, rent or similar taxes; assessments including assessments
for public improvements or benefits, whether or not commenced or completed prior
to the date hereof and whether or not to be completed within the Term; ground
rents; water, sewer and other utility levies and charges; excise tax levies;
fees including license, permit, inspection, authorization and similar fees; and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the Premises and/or the Rent and all interest and penalties thereon
attributable to any failure in payment by Tenant which at any time prior to,
during or in respect of the Term hereof may be assessed or imposed on or in
respect of or be a lien upon (i) Landlord or Landlord’s interest in the
Premises, (ii) the Premises or any parts thereof or any rent therefrom or any
estate, right, title or interest therein, or (iii) any occupancy, operation, use
or possession of, or sales from or activity conducted on or in connection with
the Premises or the leasing or use of the Premises or any parts thereof;
provided, however, that the following shall be expressly excluded from the
definition of “Impositions”: (1) any tax based on net income (whether
denominated as a franchise or capital stock or other tax) imposed on Landlord,
(2) any tax imposed with respect to the sale, exchange or other disposition by
Landlord of the Premises or the proceeds thereof, (3) any recording taxes,
indebtedness taxes or other taxes imposed with respect to or in connection with
any of the Mortgages, and (4) any principal or interest on any indebtedness on
the Premises for which Landlord is the obligor, except to the extent that any
tax, assessment, tax levy or charge, of the type described in any of clauses
(1), (2) or (3) above is levied, assessed or imposed in lieu of or as a
substitute for any tax, assessment, levy or charge which is otherwise included
in this definition of an “Imposition.”

 



 - 5 - 

 

 

Insurance Requirement: The terms of any insurance policy required by this Lease
and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.

 

Intangible Property: All accounts, proceeds of accounts, rents, profits, income
or revenues derived from the use of rooms or other space within the Premises or
the providing of services in or from the Premises; documents, chattel paper,
instruments, contract rights, deposit accounts, general intangibles, commercial
tort claims and causes of action, now owned or hereafter acquired by Tenant
(including any right to any refund of any Impositions) arising from or in
connection with Tenant’s operation or use of the Premises; all licenses and
permits now owned or hereinafter acquired by Tenant which are necessary or
desirable for Tenant’s use of the Premises for the Primary Intended Use,
including, if applicable, any certificate of need or similar certificate; the
right to use any trade name or other name associated with the Premises; and any
and all third-party provider agreements (including Medicare and Medicaid, if
applicable),

 

Investment Amount: The sum of Acquisition Price, plus all Capital Addition Costs
funded by Landlord, if any.

 

Land: As defined in Section 1.1(a)SECTION 1.

 

Lease: As defined in the preamble.

 

Lease Year: Each period of twelve (12) full calendar months from and after the
Commencement Date, unless the Commencement Date is a day other than the first
(1st) day of a calendar month, in which case the first Lease Year shall be the
period commencing on the Commencement Date and ending on the last day of the
twelfth (12th) month following the month in which the Commencement Date occurs
and each subsequent Lease Year shall be each period of twelve (12) full calendar
months after the last day of the prior Lease Year; provided, however, that the
last Lease Year during the Term may be a period of less than twelve (12) full
calendar months and shall end on the last day of the Term.

 

Leased Improvements: As defined in Section 1.1(b)SECTION 1.

 

Legal Requirements: (i) All federal, state, county, municipal and other
governmental statutes, laws (including common law and Environmental Laws),
rules, policies, guidance, codes, orders, regulations, ordinances, permits,
licenses, covenants, conditions, restrictions, judgments, decrees and
injunctions, including those affecting the Premises, Tenant’s Personal Property
or the construction, use or alteration thereof, whether now or hereafter enacted
and in force, including any which may (1) require repairs, modifications or
alterations in or to the Premises and all Tenant’s Personal Property, (2) in any
way adversely affect the use and enjoyment thereof, or (3) regulate the
transport, handling, use, storage or disposal or require the cleanup or other
treatment of any Hazardous Substance, and (ii) all covenants, agreements,
restrictions, and encumbrances either now or hereafter of record or known to
Tenant (other than encumbrances created by Landlord without the consent of
Tenant except as otherwise expressly permitted hereunder) affecting the
Premises.

 

Landlord: As defined in the preamble.

 



 - 6 - 

 

 

Landlord’s Personal Property: As defined in Section 1.1(e)

 

Letter of Credit Requirements: As defined in Section 20.3.

 

Minimum Net Worth: Seven Million Dollars ($7,000,000.00), consisting of any
combination of demonstrable tangible and fixed assets, including without
limitation impounds and reserves required by Landlord, the Rent Reserve Fund and
the Capital Reserve Fund, all as determined in accordance with GAAP.

 

Minimum Rent: The amount of minimum rent as determined pursuant to Section 3.1.

 

Minimum Required Liquidity: Six (6) months of Minimum Rent, monthly payments to
the Impound Account and other required escrows. Provided no Event of Default or
event that with the giving of notice or passage of time would become an Event of
Default then exists, on the Rent Reserve Reduction Date the Minimum Required
Liquidity shall be reduced to, two (2) months of Minimum Rent, monthly payments
to the Impound Account and other required escrows.

 

Mortgage: Any mortgage, deed of trust or other security agreement securing any
indebtedness or any other encumbrance placed on any Premises by Landlord.

 

Mortgagee: The holder of any Mortgage.

 

Mortgage Documents: With respect to each Mortgage and Mortgagee, the applicable
Mortgage, loan or credit agreement, lease, note, collateral assignment
instruments, guarantees, indemnity agreements and other documents or instruments
evidencing, securing or otherwise relating to the loan made, credit extended,
lease or other financing vehicle pursuant thereto.

 

NOI: The total revenues of the Tenant for a given period less all operating
expenses of the Tenant for such period. For purposes of this definition, the
term “operating expenses” shall include replacement reserves equal to $150,000
per annum, but shall not include depreciation, amortization, impairments or
interest expense.

 

Occupancy Arrangement: Any sublease, license or other arrangement with a Person
for the right to use, occupy or possess any portion of the Premises.

 

Occupant: Any Person having rights of use, occupancy or possession under an
Occupancy Arrangement.

 

Officer’s Certificate: A certificate of Tenant signed by an officer duly
authorized to so sign on Tenant’s behalf.

 

Overdue Rate: The lesser of (a) the Prime Rate, as published in The Wall Street
Journal from time to time, plus four percent (4%) per annum, or (b) the maximum
rate of interest allowed to be charged by applicable law.

 

Payment Date: Any due date for the payment of the installments of Minimum Rent
or any other sums payable under this Lease.

 



 - 7 - 

 

 

Person: Any individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.

 

Personal Property: All machinery, furniture and equipment, including phone
systems and computers, trade fixtures, inventory (including raw materials, work
in process and finished goods), supplies and other personal property used or
useful in the use of the Premises for their Primary Intended Use, other than
Fixtures.

 

Premises: As defined in Section 1.1.

 

Primary Intended Use: The operation of an acute care hospital and such other
uses necessary or incidental to such use.

 

Purchase Contract: That certain Purchase Agreement dated December 30, 2016 by
and between Great Bend Surgical Properties, LLC, a Kansas limited liability
company, and Landlord’s Affiliate, as amended by First Amendment to Purchase
Agreement dated February 28, 2017 and Second Amendment to Purchase Agreement
dated March 13, 2017.

 

Qualified Capital Expenditures: Expenditures capitalized (as opposed to
expensed) in accordance with GAAP on the books of Tenant for any of the
following: replacement of furniture, fixtures and equipment, including
refrigerators, ranges, major appliances, bathroom fixtures, doors (exterior and
interior), central air conditioning and heating systems (including cooling
towers, water chilling units, furnaces, boilers and fuel storage tanks) and
replacement of siding; roof replacements, including replacements of gutters,
downspouts, eaves and soffits; major repairs and replacements of plumbing and
sanitary systems; overhaul of elevator systems; repaving, resurfacing and
sealcoating of sidewalks, parking lots and driveways; repainting of entire
building exterior and normal maintenance and repairs needed to maintain the
quality and condition of the Premises in the market in which it operates, but
excluding any other “alterations” as defined in Section 10.1.

 

Quarter: During each applicable Fiscal Year, the first three (3) calendar month
period commencing on the first (1st) day of such Fiscal Year and each subsequent
three (3) calendar month period within such Fiscal Year

 

Related Rights: As defined in Section 1.1(c)SECTION 1.

 

Rent: Collectively, Minimum Rent, Additional Charges and all other amounts
payable under this Lease.

 

Rent Reserve Fund: As defined in Section 20.1.

 

Rent Reserve Reduction Date: The date Tenant has met the Coverage Requirement
for three (3) consecutive Quarters.

 

State: The State or Commonwealth in which the Premises are located.

 



 - 8 - 

 

 

Subsidiaries: Corporations, partnerships, limited liability companies, business
trusts or other legal entities with respect to which a Person owns, directly or
indirectly (including through one or more intermediaries), more than fifty
percent (50%) of the voting stock or partnership, membership or other equity
interest, respectively.

 

Tenant: As defined in the preamble.

 

Tenant’s Personal Property: The Personal Property other than Landlord’s Personal
Property.

 

Term: The Fixed Term and any Extended Terms, unless earlier terminated pursuant
to the provisions hereof.

 

Unsuitable for Its Primary Intended Use: A state or condition of the Premises
such that by reason of Condemnation, in the good faith judgment of Landlord and
Tenant, the Premises cannot be operated on a commercially practicable basis for
the Primary Intended Use.

 

SECTION 3

 

3.1           Rent.

 

3.1.1           Method and Timing of Payment. Tenant shall pay to Landlord in
lawful money of the United States of America which shall be legal tender for the
payment of public and private debts, without offset or deduction, the amounts
set forth hereinafter as Minimum Rent during the Term. Payments of Minimum Rent
shall be made by wire transfer of funds initiated by Tenant to Landlord’s
account or to such other Person as Landlord from time to time may designate in
writing. For the entire Fixed Term and each Extended Term, Tenant shall pay to
Landlord Minimum Rent monthly, in advance, on or before the first (1st) day of
each calendar month. The first monthly payment of Minimum Rent shall be payable
on the Commencement Date (prorated as to any partial calendar month at the
beginning of the Term).

 

3.1.2           Minimum Rent for First Lease Year. For the period from the
Commencement Date and through and including the expiration of the first (1st)
Lease Year, annual “Minimum Rent” shall initially be in an amount equal to Two
Million One Hundred Forty-three Thousand Seven Hundred Fifty Dollars
($ 2,143,750.00), which is based on eight and 75/100 percent (8.75%) of the
Acquisition Price. The annual Minimum Rent shall be payable in twelve (12) equal
monthly installments (each such installment is referred to herein as “monthly
Minimum Rent”) and shall be increased by the same percentage of any Capital
Addition Costs funded by Landlord, if any.

 

3.1.3           Minimum Rent Increases during Fixed Term. At the commencement of
the second (2nd) Lease Year of the Fixed Term and at the commencement of each
successive Lease Year thereafter during the Fixed Term, the monthly Minimum Rent
shall increase to an amount equal to the greater of (a) one hundred two percent
(102%) of the monthly Minimum Rent payable during the last full month of the
previous Lease Year; or (b) the lesser of (i) the CPI Increase; or (ii) one
hundred ten percent (110%) of the monthly Minimum Rent payable during the last
full month of the previous Lease Year.

 



 - 9 - 

 

 

3.1.4           Minimum Rent during Extended Terms. At the commencement of each
Lease Year during the Extended Term, monthly Minimum Rent shall be adjusted to
an amount equal to Fair Market Rent, as provided in Section 18.2.

 

3.2           Additional Charges. In addition to the Minimum Rent, (i) Tenant
shall also pay and discharge as and when due and payable all other amounts,
liabilities, obligations and Impositions which Tenant assumes or agrees to pay
under this Lease; and (ii) in the event of any failure on the part of Tenant to
pay any of those items referred to in clause (i) above, Tenant shall also
promptly pay and discharge every fine, penalty, interest and cost which may be
added for non-payment or late payment of such items (the items referred to in
clauses (i) and (ii) above being referred to herein collectively as the
“Additional Charges”), and Landlord shall have the same remedies in the case of
non-payment of the Additional Charges as in the case of non-payment of the
Minimum Rent.

 

3.3           Late Payment of Rent. Tenant hereby acknowledges that late payment
by Tenant to Landlord of Rent will cause Landlord to incur costs not
contemplated hereunder, the amount of which will be difficult to ascertain.
Accordingly, if any installment of Rent shall not be paid within five (5) days
after its due date, Tenant will pay Landlord on demand a late charge equal to
the lesser of (i) three percent (3%) of the amount of such installment per month
until paid, or (ii) the maximum amount permitted by law. The parties agree that
this late charge represents a fair and reasonable estimate of the costs that
Landlord will incur by reason of late payment by Tenant. The parties further
agree that such late charge is rent and not interest and such assessment does
not constitute a lender or borrower/creditor relationship between Landlord and
Tenant. In addition, the amount unpaid, including any late charges, shall bear
interest at the Overdue Rate compounded monthly from the due date of such
installment to the date of payment thereof, and Tenant shall pay such interest
to Landlord on demand. The payment of such late charge or such interest shall
not constitute waiver of, nor excuse or cure, any default under this Lease, nor
prevent Landlord from exercising any other rights and remedies available to
Landlord.

 

3.4           Net Lease. This Lease is and is intended to be what is commonly
referred to as a “net, net, net” or “triple net” lease. The Rent shall be paid
absolutely net to Landlord, so that this Lease shall yield to Landlord the full
amount or benefit (as applicable) of the installments of Minimum Rent and
Additional Charges throughout the Term.

 

SECTION 4

 

4.1           Impositions.

 

4.1.1           Subject to Section 4.4, Tenant shall pay, or cause to be paid,
all Impositions before any fine, penalty, interest or cost may be added for
nonpayment. Subject to Section 4.4, Tenant shall make such payments directly to
the taxing authorities where feasible, and promptly furnish to Landlord copies
of official receipts or other satisfactory proof evidencing such payments, but
in no event later than thirty (30) days prior to the date the same would become
delinquent.

 



 - 10 - 

 

 

4.1.2           Landlord shall prepare and file all tax returns and reports as
may be required by Legal Requirements with respect to Landlord’s net income,
gross receipts, franchise taxes and taxes on its capital stock, and Tenant shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Premises and Tenant’s Personal
Property.

 

4.1.3           Landlord and Tenant shall, upon request of the other, provide
such data as is maintained by the party to whom the request is made with respect
to the Premises as may be necessary to prepare any required returns and reports
to taxing authorities. If any property covered by this Lease is classified as
personal property for tax purposes, Tenant shall file all personal property tax
returns in such jurisdictions where it must legally so file. Landlord, to the
extent it possesses the same, and Tenant, to the extent it possesses the same,
shall provide the other party, upon request, with cost and depreciation records
necessary for filing returns for any property so classified as personal
property. Where Landlord is legally required to file personal property tax
returns and to the extent practicable, Tenant shall be provided with copies of
assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest.

 

4.1.4           Subject to the conditions set forth in Section 12.1SECTION 12,
Tenant may, upon notice to Landlord, at Tenant’s option and at Tenant’s sole
cost and expense, protest, appeal, or institute such other proceedings as Tenant
may deem appropriate to effect a reduction of real estate or personal property
assessments and Landlord, at Tenant’s expense as aforesaid, shall reasonably
cooperate with Tenant in such protest, appeal, or other action but at no cost or
expense to Landlord.

 

4.1.5           Landlord shall give prompt notice to Tenant of all Impositions
payable by Tenant hereunder of which Landlord has actual knowledge, but
Landlord’s failure to give any such notice shall in no way diminish Tenant’s
obligations hereunder to pay such Impositions.

 

4.1.6           Impositions imposed or assessed in respect of the tax-fiscal
period during which the Term commences or terminates shall be adjusted and
prorated between Landlord and Tenant, whether or not such Imposition is imposed
or assessed before or after such commencement or termination, and Tenant’s
obligation to pay its prorated share thereof shall survive termination of this
Lease.

 

4.2           Utility Charges. Tenant shall pay or cause to be paid all charges
for electricity, power, gas, oil, water and other utilities used in the
Premises. Tenant shall also pay or reimburse Landlord for all costs and expenses
of any kind whatsoever which at any time with respect to the Term hereof may be
imposed against Landlord, Tenant and/or the Premises by reason of any of the
easements, covenants, conditions and/or restrictions affecting or benefiting the
Premises and/or any part(s) thereof, or with respect to easements, licenses or
other rights over, across or with respect to any adjacent or other property
which benefits the Premises, including any and all costs and expenses associated
with any utility, drainage and parking easements.

 



 - 11 - 

 

 

4.3           Insurance Premiums. Tenant shall pay or cause to be paid all
premiums for the insurance coverage (a) required to be maintained by Tenant
hereunder; and (b) carried by Landlord as provided in Section 13.2.2.

 

4.4           Impound Account.

 

4.4.1           Notwithstanding any provision of this Lease to the contrary, at
any time during the Term, Landlord may elect to pay Impositions directly. If
Landlord makes such election, Landlord shall notify Tenant thereof, and Tenant
shall pay to Landlord all Impositions and/or insurance premiums as provided
below.

 

4.4.2           Tenant shall deposit into an impound account with a third party
lender as directed by Landlord, for which Landlord is a co-signatory (the
“Impound Account”) (a) at the time each payment of Minimum Rent is due by Tenant
under this Lease, an amount equal to one-twelfth of (i) Tenant’s estimated
annual Impositions relating to real estate and personal property taxes, of every
kind and nature, required pursuant to Section 4.1, and (ii) the estimated amount
of insurance premiums required to procure the insurance coverage required to be
maintained (or paid for) by Tenant pursuant to SECTION 13 below; and (B) within
thirty (30) days following Landlord’s election under Section 4.4.1, such
amounts, when considered with the monthly payments to be made by Tenant pursuant
to this Section, as may reasonably be required to pay the full amount of such
Impositions and insurance premiums at the time the same become next due, all as
reasonably determined by Landlord. The estimated amounts described in clauses
(a) and (b) of the preceding sentence shall be established by Landlord in its
reasonable discretion and may be adjusted from time to time by Landlord in its
reasonable discretion. The cost of administering the Impound Account shall be
paid by Tenant.

 

4.4.3           At the time any payment of Impositions and/or insurance premiums
for the insurance coverages required pursuant to SECTION 13 below is due, and
upon request by Tenant, accompanied by copies of all tax bills, invoices or
other evidence reasonably satisfactory to Landlord of the amounts so due,
Landlord shall apply funds on deposit in the Impound Account to the appropriate
amount due to the appropriate taxing authority and/or insurance provider:
provided, however, that (a) Landlord shall have no obligation (i) to deliver
funds in excess of the total amount of funds held in the Impound Account, or
(ii) to apply sums deposited for taxes to payment of insurance or sums deposited
for insurance to payment of taxes, (ii) if the deposits in the Impound Account
are insufficient to pay the amount due, Tenant shall be obligated to fund any
shortfall upon demand; and (iii) upon the occurrence of an Event of Default,
Landlord shall not be obligated to make such payments, but may instead apply
funds in the Impound Account to payment of Tenant’s other obligations under this
Lease in such order as Landlord may determine.

 

4.4.4           No amount deposited into an Impound Account established pursuant
to this Section shall be or be deemed to be escrow or trust funds. Tenant shall
not be entitled to interest on funds contained in any Impound Account
established pursuant to this Section. Any amounts contained in any Impound
Account established pursuant to this Section shall be solely for the protection
of Landlord and the Premises and entail no responsibility on Landlord’s part
beyond the application of such amounts as provided above.

 



 - 12 - 

 

 

4.4.5           In the event of a transfer of Landlord’s interest in the
Premises or an assignment of Landlord’s interest in this Lease, Landlord’s
successor shall become a co-signatory on the Impound Account. The amounts
deposited by Tenant in any Impound Account established pursuant to this Section
may also be assigned by Landlord as security in connection with a Mortgage.

 

4.4.6           Any refund due from any taxing authority in respect of any
Imposition funded from the Impound Account shall be paid over to Tenant if no
Event of Default shall have occurred and this Lease has terminated. Otherwise,
any such other refund shall be retained in the Impound Account and applied (a)
if no Event of Default exists and this Lease has not terminated, to the payment
future Impositions; or (b) if an Event of Default exists, to the payment of
Tenant’s obligations under this Lease in such order of priority as Landlord
shall determine.

 

SECTION 5

 

5.1           No Termination, Abatement, etc. Except as otherwise specifically
provided in this Lease, Tenant shall remain bound by this Lease in accordance
with its terms and shall not seek or be entitled to any abatement, deduction,
deferment or reduction of Rent, or set-off against the Rent. Except as expressly
set forth in this Lease, the respective obligations of Landlord and Tenant shall
not be affected by reason of damage to or destruction of the Premises,
Condemnation of the Premises, any claim that Tenant has or might have against
Landlord, or any bankruptcy, insolvency, reorganization or other proceedings
affecting Landlord or any assignee or transferee of Landlord, or for any other
cause, whether similar or dissimilar to any of the foregoing, other than a
discharge of Tenant from any such obligations as a matter of law. Tenant hereby
specifically waives all rights arising from any occurrence whatsoever that may
now or hereafter be conferred upon it by law (a) to modify, surrender or
terminate this Lease or quit or surrender the Premises and/or any part(s)
thereof; or (b) which may entitle Tenant to any abatement, reduction, suspension
or deferment of the Rent or other sums payable by Tenant hereunder, except as
otherwise specifically provided in this Lease. The obligations of Landlord and
Tenant hereunder shall be separate and independent covenants and agreements and
the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by any termination of this
Lease other than by reason of an Event of Default.

 

SECTION 6

 

6.1           Ownership of the Premises. Tenant acknowledges that the Premises
are the property of Landlord and that Tenant has only the right to the exclusive
possession and use of the Premises upon the terms and conditions of this Lease.
Upon the expiration or earlier termination of this Lease, Tenant shall, at its
expense, repair and restore the Premises to the condition required by Section
9.1.4.

 



 - 13 - 

 

 

6.2           Personal Property. During the Term, Tenant shall, as reasonably
necessary and at its expense, install, affix or assemble or place on any parcels
of the Land or in any of the Leased Improvements, any items of Tenant’s Personal
Property and replacements thereof which shall be the property of and owned by
Tenant. Except as provided in Sections 6.3 and 16.7, Landlord shall have no
rights to Tenant’s Personal Property during the Term. Tenant shall provide and
maintain during the entire Term all Personal Property necessary in order to
operate the Premises in compliance with all licensure and certification
requirements, all Legal Requirements and all Insurance Requirements and
otherwise in accordance with customary practice in the industry for the Primary
Intended Use. In addition, Tenant shall be required to replace, modify, alter or
substitute any of Landlord’s Personal Property that has become obsolete or worn
out with personal property of equal or better quality. Any such replacements,
modifications, alterations or substitutions (whether or not upgrades thereof)
shall become Landlord’s Personal Property.

 

6.3           Transfer of Personal Property and Capital Additions to Landlord.
Upon the expiration or earlier termination of this Lease (unless such
termination is the result of Tenant’s purchase of the Premises), all Capital
Additions not owned by Landlord and all of Tenant’s Personal Property shall
become the property of Landlord, free of any encumbrance, and Tenant shall
execute all documents and take any actions reasonably necessary to evidence such
ownership and discharge any encumbrance. Notwithstanding anything to the
contrary in this Lease, upon the expiration or earlier termination of this
Lease, Landlord shall not be obligated to reimburse Tenant for any replacements,
rebuildings, alterations, additions, substitutions, and/or improvements that are
surrendered as part of or with the Premises.

 

SECTION 7

 

7.1           Condition of the Premises. Tenant acknowledges that it has been
managing or operating the Premises and has knowledge of the condition of the
Premises. Tenant is leasing the Premises “AS IS” in its present condition.
Tenant waives any claim or action against Landlord in respect of the condition
of the Premises including any defects or adverse conditions not discovered or
otherwise known by Tenant as of the date hereof. LANDLORD MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE PREMISES OR ANY PART
THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE
MATERIAL OR WORKMANSHIP THEREIN, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT
BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY
TENANT INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL
REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.

 

7.2           Use of the Premises.

 

7.2.1           Tenant covenants that it will obtain and maintain all
authorizations and approvals needed to use and operate the Premises for such the
Primary Intended Use and any other use conducted on the Premises as may be
permitted from time to time hereunder in accordance with Legal Requirements
including applicable licenses, provider agreements, permits, and Medicare and/or
Medicaid certification (if applicable).

 



 - 14 - 

 

 

7.2.2           Tenant shall use or cause to be used the Premises and the
improvements thereon for the Primary Intended Use. Tenant shall not use the
Premises or any part(s) thereof for any other use without the prior written
consent of Landlord.

 

7.2.3           Tenant shall operate continuously the entire Premises in
accordance with the Primary Intended Use. Tenant shall devote the entirety of
the Premises to the Primary Intended Use, except for areas reasonably required
for office, storage space or ancillary service uses incidental to the Primary
Intended Use. Tenant shall not modify the services offered or take any other
action (e.g., removing patients or directing patients, or prospective patients,
to another facility) if such modification of services or the taking of such
action would materially reduce gross revenues from the Premises or the fair
market value of the Premises. Tenant shall at all times maintain an adequate
staff for the service of its patients, in each case assuming an occupancy and/or
use level that is not less than the average occupancy and/or use level for
similar facilities in the State. Tenant shall employ its best judgment, efforts
and abilities to operate the entirety of the Premises in such a manner so as to
enhance the reputation and attractiveness of the Premises.

 

7.2.4           Tenant shall conduct its business at the Premises in conformity
with the highest standards of patient care practice provided in similar
facilities in the State.

 

7.2.5           Tenant shall not commit or suffer to be committed any waste on
the Premises or cause or permit any nuisance to exist thereon or with respect
thereto.

 

7.2.6           Tenant shall neither suffer nor permit the Premises or any
part(s) thereof, or Tenant’s Personal Property, to be used in such a manner as
(a) might reasonably tend to impair Landlord’s title thereto or to any portion
thereof or (b) may make possible a claim of adverse use or possession, or an
implied dedication of the Premises or any part(s) thereof.

 

7.2.7           Tenant shall not commit or suffer to be committed any waste on
the Premises or cause or permit any nuisance to exist thereon or with respect
thereto.

 

7.2.8           There shall be no change in the holder of any license for the
Premises without Landlord’s prior written consent, which consent may be given or
withheld in Landlord’s sole and absolute discretion.

 

7.3           Landlord to Grant Easements. Landlord shall, from time to time, at
the request of Tenant and at Tenant’s cost and expense, but subject to the
reasonable approval of Landlord, (a) grant easements and other rights in the
nature of easements; and (b) release existing easements or other rights in the
nature of easements which are for the benefit of the Premises. Except as set
forth in Section 33.1 with respect to granting Mortgages, or unless otherwise
requested by Tenant, Landlord shall not grant any easements or impose any
covenants, conditions or restrictions on the Premises without Tenant’s consent,
which consent shall not be unreasonably withheld.

 



 - 15 - 

 

 

7.4           Preservation of Value. Tenant acknowledges that a fair return to
Landlord on its investment in the Premises is dependent, in part, on the
concentration on the Premises during the Term of the core community business of
Tenant and its Affiliates in the geographical area of the Premises. Tenant
further acknowledges that diversion of patients, from the Premises to other
facilities or institutions and/or reemployment by Tenant of management or
supervisory personnel working at the Premises following the expiration or
earlier termination of this Lease at other facilities or institutions owned,
operated or managed, whether directly or indirectly, by Tenant or its Affiliates
could have a material adverse impact on the value and utility of the Premises.
Accordingly, Landlord and Tenant agree as follows:

 

7.4.1           Except for Existing Facilities, during the Term and for a period
of one (1) year thereafter, neither Tenant nor any of its Affiliates, directly
or indirectly, shall operate, own, manage or have any interest in or otherwise
participate in or receive revenues from any other facility or institution
providing services or goods similar to those provided in connection with the
Premises and its Primary Intended Use, within a ten (10) mile radius outward
from the outside boundary of the Premises (the “Radius”). All distances shall be
measured on a straight line rather than on a driving distance basis. In the
event that any portion of such other facility or institution is located within
such restricted area the entire facility or institution shall be deemed located
within such restricted area. Tenant and its Affiliates may continue to hold, but
not increase, a financial interest in an entity that operates a hospital,
ambulatory surgery center, or diagnostic center (“Permitted Facilities”) that
was acquired prior to the date hereof. If any Existing Facility or Permitted
Facility within the Radius that is not currently an acute care hospital is
re-licensed as an acute care hospital, Tenant must provide Landlord written
notice thereof, and if required by the Landlord, Tenant or the applicable
Affiliate must immediately divest and sell its ownership interest in such
hospital. Nothing herein shall be deemed to preclude any Guarantor or physician
that is an employee of or has a direct or ownership interest in Tenant from (a)
maintaining staff privileges at any facility, (b) providing professional medical
services and earning a professional fee for such services in any facility, or
(c) maintaining an ownership in any Existing Facility or Permitted Facility.

 

7.4.2            For a period of one (1) year following any termination of this
Lease for an Event of Default by Tenant, neither Tenant nor any of its
Affiliates shall hire, engage or otherwise employ any management or supervisory
personnel working solely on or solely in connection with the Premises.

 

7.4.3           Except as required for medically appropriate reasons and except
as may be necessary in connection with a casualty, prior to and after the
expiration or earlier termination of this Lease, Tenant shall not recommend or
solicit the removal or transfer of any patients from the Premises to any other
facility or institution.

 

7.4.4           Tenant shall not reduce or allow to be reduced, either
permanently or temporarily, the number of licensed beds at the Premises by more
than the greater of (a) five (5) beds; or (b) ten percent (10%).

 



 - 16 - 

 

 

SECTION 8

 

8.1           Compliance with Legal and Insurance Requirements, Instruments,
etc. Subject to Section 12.1 regarding permitted contests, Tenant, at its
expense, shall at all times (a) comply with all Legal Requirements and Insurance
Requirements regarding the use, operation, maintenance, repair and restoration
of the Premises and Tenant’s Personal Property, whether or not compliance
therewith may require structural changes in any of the Leased Improvements; and
(b) procure, maintain and comply with all licenses, certificates of need,
provider agreements and other authorizations required for the use of the
Premises and Tenant’s Personal Property for the applicable Primary Intended Use
and for the proper erection, installation, operation and maintenance of the
Premises and Tenant’s Personal Property. If, after thirty (30) days of receiving
notice from Landlord, Tenant fails to comply with the provisions of this
Section, Landlord may, but shall not be obligated to, enter upon the Premises
and make all Capital Additions and take such actions and incur such costs and
expenses to effect such compliance as it deems advisable to protect its interest
in the Premises, and Tenant shall reimburse Landlord for all costs and expenses
incurred by Landlord in connection with such actions. Tenant covenants and
agrees that none of the Premises, Tenant’s Personal Property or any Capital
Additions shall be used for any unlawful purpose.

 

SECTION 9

 

9.1           Maintenance and Repair.

 

9.1.1           Tenant, at its expense, shall maintain the Premises and the
Tenant’s Personal Property in good order and repair, and, with reasonable
promptness, make all necessary and appropriate repairs thereto of every kind and
nature, whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the Commencement Date. All repairs shall be at least
equivalent in quality to the original work. Tenant will not take or omit to take
any action the taking or omission of which might impair the value or the
usefulness of the Premises for the Primary Intended Use.

 

9.1.2           Landlord shall not under any circumstances be required to (a)
build or rebuild any improvements on the Premises; (b) make any repairs,
replacements, alterations, restorations or renewals of any nature to the
Premises, whether ordinary or extraordinary, structural or non-structural,
foreseen or unforeseen, or to make any expenditure whatsoever with respect
thereto; or (c) maintain the Premises in any way. Tenant hereby waives, to the
extent permitted by law, the right to make repairs at the expense of Landlord
pursuant to any law in effect at the time of the execution of this Lease or
hereafter enacted.

 

9.1.3           Nothing contained in this Lease and no action or inaction by
Landlord shall be construed as (a) constituting the consent or request of
Landlord, expressed or implied, to any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials or other property for the construction, alteration,
addition, repair or demolition of or to the Premises or any part(s) thereof; or
(b) giving Tenant any right, power or permission to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Landlord in respect thereof or to make any agreement that may create, or in any
way be the basis for, any right, title, interest, lien, claim or other
encumbrance upon the estate of Landlord in the Premises or any part(s) thereof.

 



 - 17 - 

 

 

9.1.4           Unless Landlord shall convey any of the Premises to Tenant
pursuant to the provisions of this Lease, Tenant shall, upon the expiration or
earlier termination of the Term, vacate and surrender the Premises and the
Tenant’s Personal Property to Landlord in the condition in which the Premises
was originally received from Landlord or (if applicable) were originally
introduced to the Premises, except as repaired, rebuilt, restored, altered or
added to as permitted or required by the provisions of this Lease and except for
ordinary wear and tear.

 

9.2           Encroachments; Restrictions. Tenant shall take all steps
reasonably necessary to cause the Leased Improvements to not encroach upon any
property, street, right-of-way, easement or set-back line, or to not violate any
restrictive covenant or other agreement affecting the Premises.

 

SECTION 10

 

10.1         Construction of Capital Additions and Other Alterations to the
Premises. Without the prior written consent of Landlord, Tenant shall not (a)
make any Capital Additions on or structural alterations to the Premises; (b)
enlarge or reduce the size of the Premises or otherwise materially alter or
affect (other than repair and replacement thereof) any main building systems,
including any main plumbing, electrical or heating, ventilating and air
conditioning systems; or (c) make any Capital Additions or other alterations
which would tie in or connect with any improvements on property adjacent to the
Land. Tenant may, without Landlord’s prior written consent, make any
alterations, additions, or improvements (collectively, “alterations”) to the
Premises if such alterations are not of the type described in either clause (a),
(b) or (c) above, so long as in each case: (i) the same do not (A) decrease the
value of the Premises, (B) affect the exterior appearance of the Premises, or
(C) adversely affect the structural components of the Leased Improvements or the
main electrical, mechanical, plumbing or ventilating and air conditioning
systems; (ii) the same are consistent or better in terms of style, quality and
workmanship to the original Leased Improvements and Fixtures; (iii) the same are
constructed and performed in accordance with the provisions of this Section; and
(iv) the cost thereof does not exceed, in the aggregate, $200,000 for any twelve
(12) month period. Any alterations (other than alterations described in clauses
(a), (b) or (c) above, and other than alterations which meet the foregoing
requirements of clauses (i), (ii), and (iii) and (iv) above) shall be subject to
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed. To the extent Landlord’s prior written consent shall be
required in connection with any alterations or Capital Additions, Landlord may
impose such conditions thereon in connection with its approval thereof as
Landlord in its sole but reasonable judgment deems appropriate and set forth in
such consent, whether such alterations will need to be removed by Tenant at the
end of the Term. Notwithstanding the foregoing, Landlord agrees that painting,
landscaping, and replacement of floor, wall and window coverings shall be deemed
alterations which do not require Landlord’s consent, regardless of the cost
thereof, so long as the same meet the requirements of clauses (ii) and (iii)
above. With respect to any Capital Additions or alterations permitted hereunder,
(A) all work done in connection with such construction shall be done promptly
and in a good and workmanlike manner using first-class materials and in
conformity with all Legal Requirements; (B) promptly following the completion of
such construction, Tenant shall deliver to Landlord “as built” drawings of such
addition, certified as accurate by the licensed architect or engineer selected
by Tenant to supervise such work; and (C) if by reason of the construction
thereof, a new or revised Certificate of Occupancy for any component of the
Premises is required, Tenant shall obtain and furnish a copy of the same to
Landlord promptly upon completion thereof.

 



 - 18 - 

 

 

SECTION 11

 

11.1         Liens. Subject to the provisions of Section 12.1 relating to
permitted contests, Tenant will not directly or indirectly create or allow to
remain and will promptly discharge at its expense any lien, encumbrance,
attachment, title retention agreement or claim upon the Premises, excluding,
however, the matters that exist as of the Commencement Date.

 

SECTION 12

 

12.1         Permitted Contests. Tenant, upon prior written notice to Landlord,
on its own or in Landlord’s name, at Tenant’s expense, may contest, by
appropriate legal proceedings conducted in good faith and with due diligence,
the amount, validity or application, in whole or in part, of any licensure or
certification decision, Imposition, Legal Requirement, Insurance Requirement,
lien, attachment, levy, encumbrance, charge or claim; subject, however, to the
further requirement that (a) the commencement and continuation of such
proceedings shall suspend the collection thereof from Landlord and from the
Premises; (b) neither the Premises nor the Rent therefrom nor any part or
interest in either thereof would be in any danger of being sold, forfeited,
attached or lost pending the outcome of such proceedings; (c) neither Landlord
nor Tenant would be in any danger of civil or criminal liability for failure to
comply therewith pending the outcome of such proceedings; and (d) Tenant shall
give such reasonable security as may be required by Landlord to insure ultimate
payment of the same and to prevent any sale or forfeiture of the Premises or the
Rent by reason of such nonpayment or noncompliance. If any such contest is
finally resolved against Landlord or Tenant, Tenant shall promptly pay the
amount required to be paid, together with all interest and penalties accrued
thereon, or comply with the applicable Legal Requirement or Insurance
Requirement. Tenant shall indemnify, defend, protect and save Landlord harmless
from and against any liability, cost or expense of any kind that may be imposed
upon Landlord in connection with any such contest and any loss resulting
therefrom.

 



 - 19 - 

 

 

SECTION 13

 

13.1         Tenant’s Insurance.

 

13.1.1           During the Term of this Lease, Tenant shall be responsible for
and shall maintain (at Tenant’s sole cost and expense): (a) Causes of Loss –
Special Form property insurance insuring the Tenant's fixtures, equipment,
furnishings, leasehold improvements, and other property within the Premises in
an amount not less than the full insurable value thereof; (b) Business Income
insurance with an indemnity period of at least twelve (12) months;
(c) Commercial General Liability Insurance, protecting against bodily injury and
property damage (including broad form property damage and broad form contractual
liability), with amounts not less than One Million and No/100 Dollars
($1,000,000.00) per occurrence and Three Million and No/100 Dollars
($3,000,000.00) in the annual aggregate, (d) medical professional liability,
with amounts not less than One Million and No/100 Dollars ($1,000,000.00) per
occurrence and Three Million and No/100 Dollars ($3,000,000.00) in the annual
aggregate; (e) a commercial umbrella liability policy of Two Million and No/100
Dollars ($5,000,000.00); (f) worker’s compensation insurance having such limits
and under such terms and conditions as are required by applicable law. The
insurance policies under subsections (c), (e) and (f) shall name Landlord and
Landlord's Mortgagees as additional insureds, as their respective interests may
appear.

 

13.1.2           In addition to the insurance described above, Tenant shall
maintain such additional insurance as may be reasonably required from time to
time by Landlord and shall further at all times maintain any other coverage
required by Legal Requirements for all Persons employed by Tenant on the
Premises in accordance with Legal Requirements.

 

13.2         Landlord’s Insurance.

 

13.2.1           Landlord shall be responsible for and shall maintain Causes of
Loss – Special Form property insurance insuring on the Premises, in amounts not
less than the replacement cost. The term “replacement cost” shall mean the
actual replacement cost of the insured property from time to time with new
materials and workmanship of like kind and quality. If Tenant has made
improvements to the Premises, including any Capital Additions, Landlord may, at
Tenant’s expense., have the replacement cost redetermined at any time after such
improvements are made, regardless of when the replacement cost was last
determined.

 

13.2.2           Tenant shall be responsible for and shall reimburse Landlord
for the payment of all insurance premiums for all insurance carried by Landlord
with respect to the Premises, regardless of whether the same are required under
this Lease, as long as the same are customary for prudent landlords who own
similar properties in the same vicinity as the Premises or are otherwise
required by Landlord’s Mortgagee. Unless Landlord otherwise directs Tenant to
make payments to the Impound Account as provided in Section 4.4, Tenant shall
reimburse Landlord for all such insurance premium payments made by Landlord
within thirty (30) days after receipt of Landlord’s invoice or notification of
payment for same. If Tenant’s makes insurance payments to the Impound Account,
Landlord shall use the deposits for insurance in the Impound Account to pay for
Landlord’s insurance; provided if the deposits for insurance in the Impound
Account are insufficient to pay for the same, Tenant shall be obligated to fund
any shortfall upon demand.

 

13.3         Waiver of Subrogation. All insurance policies carried by either
party covering the Premises and Tenant’s Personal Property including property
insurance, shall expressly waive any right of subrogation on the part of the
insurer against the other party. Each party waives any claims it has against the
other party to the extent such claim is covered by insurance.

 



 - 20 - 

 

 

13.4         Policy Requirements. All of the policies of insurance referred to
in Section 13.1 shall be written in form satisfactory to Landlord and by
insurance companies with a policyholder rating of “A” and a financial rating of
“X” in the most recent version of Best’s Key Rating Guide. Additionally, all of
the insurance referred to in subsections 13.1.1 (a), (b) (c), (e) and (f) shall
be on an occurrence (rather than a claims-made) basis. Tenant shall deliver
certificates for the policies required under Section 13.1.1, to Landlord prior
to their effective date (and with respect to any renewal policy, shall deliver
to Landlord’s reasonable satisfaction, evidence of renewal at least thirty (30)
days prior to the expiration of the existing policy), and in the event of the
failure of Tenant either to effect such insurance in the names herein called for
or to pay the premiums therefor, or to deliver such policies or certificates
thereof to Landlord, at the times required, Landlord shall be entitled, but
shall have no obligation, to effect such insurance and pay the premiums
therefor, in which event the cost thereof, together with interest thereon at the
Overdue Rate, shall be repayable to Landlord upon demand therefor. Each insurer
shall agree, by endorsement on the policy or policies issued by it, or by
independent instrument furnished to Landlord, that it will give to Landlord
thirty (30) days’ written notice before the policy or policies in question shall
be materially altered, allowed to expire or canceled. Each policy shall have a
deductible or deductibles, if any, which are no greater than those normally
maintained for similar facilities in the State of similar size, financial
condition; provided, however, that in no event shall the deductibles for any
medical professional liability policies or general liability policies exceed
$25,000.00.

 

13.5         Increase in Limits. If Landlord shall at any time reasonably
believe the limits of the insurance required of Tenant hereunder to be either
excessive or insufficient, the parties shall endeavor to agree in writing on the
proper and reasonable limits for such insurance to be carried and such insurance
shall thereafter be carried with the limits thus agreed on until further change
pursuant to the provisions of this Section. If the parties shall be unable to
agree thereon, the proper and reasonable limits for such insurance to be carried
shall be determined by an impartial third party reasonably selected by Landlord
and Tenant. Nothing herein shall permit the amount of insurance to be reduced
below the amount or amounts required by Landlord’s Mortgagee.

 

13.6         Blanket Policies and Policies Covering Multiple Locations.
Notwithstanding anything to the contrary contained in this Section, Tenant’s and
Landlord’s obligations to carry the insurance provided for herein may be brought
within the coverage of a blanket policy or policies of insurance carried and
maintained by them; provided, however, that the coverage afforded will not be
reduced or diminished or otherwise be different from that which would exist
under a separate policy meeting all other requirements of this Lease by reason
of the use of such blanket policy of insurance, and provided further that the
requirements of this Section are otherwise satisfied. For any liability policies
covering any other facilities in addition to the Premises, Landlord may require
excess limits as Landlord reasonably determines.

 

13.7         No Separate Insurance. Tenant shall not, on Tenant’s own initiative
or pursuant to the request or requirement of any third party, (a) take out
separate insurance concurrent in form or contributing in the event of loss with
that required in this Section to be furnished by, or which may reasonably be
required to be furnished by, Tenant or (b) increase the amounts of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Landlord and all Mortgagees, are included
therein as additional insured and the loss is payable under such insurance in
the same manner as losses are payable under this Lease. Tenant shall immediately
notify Landlord of the taking out of any such separate insurance or of the
increasing of any of the amounts of the then existing insurance by securing an
additional policy or additional policies. All insurance required of Tenant
hereunder shall be primary and non-contributory with respect to any insurance
carried by Landlord.

 



 - 21 - 

 

 

SECTION 14

 

14.1         Insurance Proceeds. All proceeds payable by reason of any loss or
damage to the Premises under any policy of insurance required to be carried
hereunder shall be paid to Landlord and made available by Landlord to Tenant
from time to time for the reasonable costs of reconstruction or repair, as the
case may be, of any damage to or destruction of the Premises. Any excess
proceeds of such insurance remaining after the completion of (and payment for)
the restoration or reconstruction of the Premises (or in the event neither
Landlord nor Tenant is required or elects to repair and restore, all such
insurance proceeds) shall be retained by Landlord, except as otherwise
specifically provided below in this Section. All salvage resulting from any risk
covered by insurance shall, at Landlord’s option, belong to Landlord.

 

14.2         Casualty.

 

14.2.1           If the Premises is damaged or destroyed by fire or other
casualty, Tenant shall restore such Premises to substantially the same condition
as existed immediately before such damage or destruction.

 

14.2.2           If the cost of the repair or restoration exceeds the amount of
proceeds received by Landlord from the insurance required to be carried
hereunder, Tenant shall contribute any excess amounts needed to restore the
Premises. Such difference shall be paid by Tenant to Landlord together with any
other insurance proceeds, for application to the cost of repair and restoration.

 

14.3         No Abatement of Rent. This Lease shall remain in full force and
effect and Tenant’s obligation to pay the Rent and all other charges required by
this Lease shall remain unabated during the period required for adjusting
insurance, satisfying Legal Requirements, repair and restoration. All proceeds
payable by reason of any loss of rental or business interruption under any
policy of insurance required to be carried by Tenant hereunder shall be paid to
Landlord and, provided that no Event of Default has occurred and is continuing,
Landlord shall (a) apply, on a monthly basis, all such proceeds paid by reason
of loss of rental towards Tenant’s obligation to pay Rent; and (b) after Rent
has been paid, make available to Tenant for Tenant’s operating costs (e.g.,
payment of salaries, taxes, etc.), on a monthly basis, all such proceeds paid by
reason of business interruption. Any excess proceeds of such insurance remaining
after such rent and operating costs have been paid shall be delivered to Tenant.

 

14.4         Waiver. Tenant waives any statutory rights of termination that may
arise by reason of any damage or destruction of the Premises.

 



 - 22 - 

 

 

SECTION 15

 

15.1         Condemnation.

 

15.1.1           Total Taking. If the Premises are totally and permanently taken
by Condemnation, this Lease shall terminate as of the day before the Date of
Taking.

 

15.1.2           Partial Taking. If a portion of the Premises is taken by
Condemnation, this Lease shall remain in effect if the Premises is not thereby
rendered Unsuitable for Its Primary Intended Use (except that this Lease shall
terminate with respect to the portion of the Premises so taken), but if the
Premises are thereby rendered Unsuitable for its Primary Intended Use, this
Lease shall terminate as of the day before the Date of Taking. In the event of
any such partial taking in which the Lease is not so terminated and such partial
taking affects the building (as opposed to components of the Premises such as
parking, landscaping, sidewalks, etc.), Minimum Rent shall be adjusted in a
manner that is fair, just and equitable to both Landlord and Tenant, based upon,
among other relevant factors, the loss of beds or units, if any, in the
Premises.

 

15.1.3           Restoration. If there is a partial taking of the Premises and
this Lease remains in full force and effect pursuant to Section 15.1.2, Landlord
shall make available to Tenant the portion of the Award necessary and
specifically identified or allocated for restoration of the Premises and Tenant
shall accomplish all necessary restoration whether or not the amount provided or
allocated by the Condemnor for restoration is sufficient.

 

15.1.4           Award Distribution. Subject to Section 15.1.3 above, the entire
Award shall belong to and be paid to Landlord, except that Tenant shall be
entitled to receive from the Award, if and to the extent such Award specifically
includes such item, lost profits value and moving expenses.

 

15.1.5           Temporary Taking. The taking of the Premises and/or any part(s)
thereof, shall constitute a taking by Condemnation only when the use and
occupancy by the taking authority has continued for longer than one hundred
eighty (180) consecutive days. During any shorter period, which shall be
considered a temporary taking, all the provisions of this Lease shall remain in
full force and effect and the Award allocable to the Term shall be paid to
Tenant.

 

15.1.6           Sale under Threat of Condemnation. A sale by Landlord to any
Condemnor, either under threat of Condemnation or while Condemnation proceedings
are pending, shall be deemed a Condemnation for purposes of this Lease. Subject
to Tenant’s consent, which shall not be unreasonably withheld, Landlord may,
without any obligation to Tenant, agree to sell and/or convey to any Condemnor
all or any portion of the Premises free from this Lease and the rights of Tenant
hereunder without first requiring that any action or proceeding be instituted or
pursued to judgment.

 



 - 23 - 

 

 

SECTION 16

 

16.1         Events of Default. Any one or more of the following shall
constitute an “Event of Default”:

 

16.1.1           Tenant shall fail to pay any installment of Rent by the
fifteenth (15th) day of the applicable calendar month and does not cure such
failure within ten (10) days of notice from Landlord that the same is past due;

 

16.1.2           except as otherwise specifically provided for in this Section,
if Tenant shall fail to observe or perform any other term, covenant or condition
of this Lease and such failure is not cured by Tenant within thirty (30) days
after notice thereof from Landlord, unless such failure cannot with due
diligence be cured within a period of thirty (30) days, in which case such
failure shall not be deemed to be an Event of Default if Tenant commences to
cure such failure within such 30-day period and thereafter proceeds promptly and
with reasonable diligence to cure the failure and diligently completes the
curing thereof; provided, however, that (i) such notice shall be in lieu of and
not in addition to any notice required under applicable law; and (ii) in no
event shall the cure period set forth above continue for more than one hundred
twenty (120) days after the initial notice of such default is delivered by
Landlord to Tenant;

 

16.1.3           Tenant or any Guarantor shall admit in writing its inability to
pay its debts generally as they become due, file a petition in bankruptcy or a
petition to take advantage of any insolvency act, make an assignment for the
benefit of its creditors, consent to the appointment of a receiver of itself or
of the whole or any substantial part of its property, or file a petition or
answer seeking reorganization or arrangement under the Federal bankruptcy laws
or any other applicable law or statute of the United States of America or any
state thereof;

 

16.1.4           Tenant or any Guarantor shall be adjudicated as bankrupt or a
court of competent jurisdiction shall enter an order or decree appointing a
receiver of Tenant or Guarantor or of the whole or substantially all of Tenant’s
or Guarantor’s property and such judgment, order or decree shall not be vacated
or set aside or stayed within sixty (60) days from the date of the entry
thereof;

 

16.1.5           Tenant or any Guarantor shall be liquidated or dissolved, or
shall begin proceedings toward such liquidation or dissolution, or shall, in any
manner, permit the sale or divestiture of substantially all its assets (except
to the extent such a sale is expressly permitted hereunder);

 

16.1.6           any breach or default of the provisions of Section 23.1 occurs;

 

16.1.7           any of the representations or warranties made by Tenant herein
or by any Guarantor in the Guaranty proves to be untrue when made in any
material respect;

 

16.1.8           any license material to operation of the Premises for its
Primary Intended Use is at any time terminated or revoked or suspended;

 



 - 24 - 

 

 

16.1.9           any third-party provider reimbursement agreement is at any time
terminated or revoked or suspended and the revenue therefrom that accounts more
than ten percent (10%) of the revenue of Tenant, and which is not replaced from
either a new third-party provider reimbursement agreement or an increase in
reimbursements from existing third-party provider reimbursement agreements
within one hundred eighty (180) days;

 

16.1.10          (i) any local, state or federal agency having jurisdiction over
any the Premises reduces the number of licensed beds for the Premises by more
than the greater of (A) five (5) beds, or (B) ten percent (10%) in the
aggregate; (ii) Tenant voluntarily reduces the number of licensed beds for the
Premises by more than the greater of (A) five (5) beds or (B) ten percent (10%)
in the aggregate; or (iii) Tenant voluntarily removes from service (so-called
“bed banking”) any licensed beds for the Premises, provided the foregoing shall
not apply in the event the reduction in beds is necessary in connection with
Tenant obtaining a critical access hospital designation from the Centers for
Medicare and Medicaid Services and there is no adverse effect on the Tenant’s
EBITAR following such reduction;

 

16.1.11         Tenant fails to give notice to Landlord not later than ten (10)
business days after any notice, claim or demand from any governmental authority,
or any officer acting on behalf thereof, of any material violation of any Legal
Requirement with respect to the operation of the Premises. For purposes of this
subsection, a “material violation” shall mean a violation of any such Legal
Requirement that is reasonably likely to (i) have a material adverse effect on
Tenant’s operations in the Premises; or (ii) impose any liability on Landlord;

 

16.1.12         Tenant fails to cure or abate any material violation (except for
violations being contested by Tenant pursuant to Section 12.1 hereof) occurring
during the Term that is claimed by any governmental authority, or any officer
acting on behalf thereof, of any law, order, ordinance, rule or regulation
pertaining to the operation of the Premises, and within the time permitted by
such authority for such cure or abatement. For purposes of this subsection, a
“material violation” shall mean a violation of any such law, order, ordinance,
rule or regulation that is reasonably likely to (i) have a material adverse
effect on Tenant’s operations in the Premises; or (ii) impose any liability on
Landlord;

 

16.1.13         Tenant fails to notify Landlord within three (3) business days
after receipt of any notice from any governmental agency terminating or
suspending or reflecting a material risk of imminent termination or suspension,
of any material license or certification relating to the Premises;

 

16.1.14         any proceedings are instituted against Tenant by any
governmental authority that are not dismissed within sixty (60) days and are
reasonably likely to result in (i) the revocation of any license granted to
Tenant that is material to the operation of the Premises; (ii) the
decertification of the Premises from participation in the Medicare or Medicaid
reimbursement program if participation in such programs is applicable and is
material to the operation of the Premises; or (iii) the issuance of a stop
placement order against Tenant;

 



 - 25 - 

 

 

16.1.15         any default and acceleration of any indebtedness of borrowed
money of Tenant has occurred that causes Tenant not to meet the Coverage
Requirement;

 

16.1.16         any default shall occur under the Guaranty;

 

16.1.17         Tenant or its Affiliates, as applicable, shall fail to comply
with the provisions of Section 43.1 below;

 

16.1.18         Tenant fails to maintain the Coverage Requirement for two (2)
consecutive Quarters, and thereafter does not meet the Coverage Requirement
within the two (2) successive Quarters immediately after receipt of notice
thereof from Landlord; or

 

16.1.19         Tenant fails to maintain the Minimum Net Worth; provided,
however, that such event shall only constitute an Event of Default hereunder if
Landlord delivers notice of such failure to Tenant and if such failure continues
beyond ninety (90) days.

 

16.2         Certain Remedies. If an Event of Default shall have occurred,
Landlord may terminate this Lease, by giving Tenant notice of such termination
and the Term shall terminate and all rights of Tenant under this Lease shall
cease. Landlord shall have all rights at law and in equity available to Landlord
as a result of any Event of Default. Tenant shall pay as Additional Charges all
costs and expenses incurred by or on behalf of Landlord, including reasonable
attorneys’ fees and expenses, as a result of any Event of Default hereunder. If
an Event of Default shall have occurred and be continuing, whether or not this
Lease has been terminated pursuant to this Section, Tenant shall, to the extent
permitted by law, if required by Landlord so to do, immediately surrender to
Landlord possession of the Premises and quit the same and Landlord may enter
upon and repossess the Premises by reasonable force, summary proceedings,
ejectment or otherwise, and may remove Tenant and all other Persons and any of
Tenant’s Personal Property from the Premises.

 

16.3         Damages. The (a) termination of this Lease; (b) repossession of the
Premises; (c) failure of Landlord, notwithstanding reasonable good faith
efforts, to relet the Premises; (d) reletting of all or any portion of the
Premises; or (e) failure or inability of Landlord to collect or receive any
rentals due upon any such reletting, shall not relieve Tenant of its liabilities
and obligations hereunder, all of which shall survive any such termination,
repossession or reletting. If any such termination occurs, Tenant shall
forthwith pay to Landlord all Rent due and payable with respect to the Premises
to and including the date of such termination. Thereafter, following any such
termination, Tenant shall forthwith pay to Landlord, at Landlord’s option, as
and for liquidated and agreed current damages for an Event of Default by Tenant,
the sum of:

 

16.3.1           the worth at the time of award of the unpaid Rent (including
all monthly Minimum Rent) which had been earned at the time of termination,

 

16.3.2           the worth at the time of award of the amount by which the
unpaid Rent (including all monthly Minimum Rent) which would have been earned
after termination until the time of award exceeds the amount of such rental loss
that Tenant proves could have been reasonably avoided,

 



 - 26 - 

 

 

16.3.3           the worth at the time of award of the amount by which the
unpaid Rent (including all monthly Minimum Rent) for the balance of the then
current Term (not including any Extended Terms that have not yet been exercised,
but including any Extended Term which has been exercised but has not yet
commenced) after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided, plus

 

16.3.4           any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

 

As used in subsections 16.3.1 and 16.3.2 above, the “worth at the time of award”
shall be computed by allowing interest at the Overdue Rate. As used in
subsection 16.3.3 above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of New
York at the time of award plus One Percent (1%). Alternatively, if Landlord does
not elect to terminate this Lease, then Tenant shall pay to Landlord, at
Landlord’s option, as and for agreed damages for such Event of Default without
termination of Tenant’s right to possession of the Premises and any Capital
Additions, each installment of said Rent (including the monthly Minimum Rent)
and other sums payable by Tenant to Landlord under this Lease as the same
becomes due and payable with respect to the Premises, together with interest at
the Overdue Rate from the date when due until paid, and Landlord may enforce, by
action or otherwise, any other term or covenant of this Lease.

 

16.4         Intentionally Omitted.

 

16.5         Waiver. If Landlord initiates judicial proceedings or if this Lease
is terminated by Landlord pursuant to this Section, Tenant waives, to the extent
permitted by applicable law, (a) any right of redemption, re-entry or
repossession; and (b) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.

 

16.6         Application of Funds. Any payments received by Landlord under any
of the provisions of this Lease during the existence or continuance of any Event
of Default that are made to Landlord rather than Tenant due to the existence of
an Event of Default (including all rentals received as a result of any
reletting) shall be applied to Tenant’s obligations in the order which Landlord
may determine or as may be prescribed by the laws of the State in which the
Premises are located.

 

16.7         Intentionally Omitted.

 

SECTION 17

 

17.1         Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to
make any payment or to perform any act required to be made or performed
hereunder within thirty (30) days after written demand by Landlord (except in
case of emergencies), Landlord, without waiving or releasing any obligation or
default, may, but shall be under no obligation to, make such payment or perform
such act for the account and at the expense of Tenant, and may, to the extent
permitted by law, enter upon the Premises for such purpose and take all such
action thereon as, in Landlord’s opinion, may be necessary or appropriate
therefor. No such entry shall be deemed an eviction of Tenant. All sums so paid
by Landlord and all costs and expenses, including reasonable attorneys’ fees and
expenses, so incurred, together with interest thereon at the Overdue Rate from
the date on which such sums or expenses are paid or incurred by Landlord, shall
be paid by Tenant to Landlord on demand.

 



 - 27 - 

 

 

SECTION 18

 

18.1         Renewal Terms. Provided that no Event of Default has occurred and
is continuing, either at the date of exercise or upon the commencement of an
Extended Term (as hereunder defined), then Tenant shall have the right to renew
this Lease with respect to the Premises of all (but not less than all) of the
Premises for the Extended Term(s) upon written notice to Landlord at least
eighteen (18) months prior to the expiration of the then applicable current
Term. During each Extended Term, all of the terms and conditions of this Lease
shall continue in full force and effect, except for the Minimum Rent, which
shall be as set forth in Section 18.2.

 

18.2         Determination of Fair Market Rent. If Tenant’s renewal option is
deemed exercised as provided in the preceding Section, Landlord shall notify
Tenant of the proposed Fair Market Rent for the Premises at least eight (8)
months prior to the expiration of the then applicable Term. “Fair Market Rent”
shall be the anticipated rate in effect for the Premises as of the commencement
of the applicable Extended Term, based upon the rents generally in effect for
new leases of space in the area in which the Premises are located of equivalent
quality, size, utility and location, with the length of the extended term and
the credit standing of Tenant to be taken into account. In no event shall the
Fair Market Rent be less than the Minimum Rent set forth herein. Landlord shall
lease to Tenant the Premises in their then-current condition, and Landlord shall
not provide to Tenant any allowances (e.g., moving allowance, construction
allowance, free rent or the like) or other tenant inducements. If Tenant does
not accept the rate set forth in Landlord’s notice, Tenant shall have the right,
upon notice sent to Landlord within fifteen (15) days of receipt of Landlord’s
notice containing the proposed Fair Market Rent, to require that Fair Market
Rent be determined by an appraisal. If Tenant does not so notify Landlord,
Tenant shall be deemed to have accepted the Fair Market Rent set forth in
Landlord’s notice. In the event Tenant elects to have an appraisal, the
following shall apply:

 

18.2.1           Landlord shall send written notice to Tenant ("Landlord's
Notice") designating the name of Landlord’s independent, third party Appraiser
(“Landlord’s Appraiser”).

 

18.2.2           Within five (5) days of receipt of Landlord’s notice, Tenant
shall notify Landlord of either (i) Tenant’s acceptance of Landlord’s Appraiser;
or (ii) the name of Tenant’s independent third party Appraiser (“Tenant’s
Appraiser”). If Tenant fails to so notify Landlord, Tenant shall be deemed to
have accepted Landlord’s Appraiser.

 

18.2.3           If Tenant accepts Landlord’s Appraiser, the Fair Market Rent
shall be determined by Landlord’s Appraiser within thirty (30) days of
Landlord's Notice.

 



 - 28 - 

 

 

18.2.4           If Tenant does not accept Landlord’s Appraiser, within
thirty (30) days of Landlord's Notice Landlord’s Appraiser and Tenant’s
Appraiser shall each state what they believe the Fair Market Rent to be. If the
two (2) rates vary by five percent (5%) or less, then the Fair Market Rent shall
be the average of the two (2) rates. If the two (2) rates vary by more than five
percent (5%), such two Appraisers shall select an independent third party
Appraiser no later than sixty (60) days after Landlord's Notice, and within five
(5) days after such appointment, the third Appraiser shall select one (1) of the
two (2) rates set by Landlord’s Appraiser and Tenant’s Appraiser as the Fair
Market Rent.

 

18.2.5           Each party shall bear the cost of its Appraiser; provided,
however (i) if Tenant accepts Landlord’s Appraiser, the parties shall share
equally the cost of Landlord’s Appraiser; or (ii) if a third Appraiser is
appointed, the parties shall share equally the cost of such third Appraiser.

 

18.2.6           “Appraiser” shall mean a real estate broker who has a minimum
of five (5) years’ experience in the Great Bend, Kansas leasing market for
properties to the Premises, who is licensed by the State and who is not
affiliated with either party or involved in an active transaction with either
party.

 

SECTION 19

 

19.1         Holding Over. If Tenant shall for any reason remain in possession
of the Premises after the expiration or earlier termination of the Term, such
possession shall be as a month-to-month tenant during which time Tenant shall
pay as Rent each month one hundred fifty percent (150%) of the sum of
(a) monthly Minimum Rent applicable to the prior Lease Year, together with
(b) all Additional Charges and all other sums payable by Tenant pursuant to this
Lease. During such period of month-to-month tenancy, Tenant shall be obligated
to perform and observe all of the terms, covenants and conditions of this Lease,
but shall have no rights hereunder other than the right, to the extent given by
law to month-to-month tenancies, to continue its occupancy and use of the
Premises. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Lease.

 

SECTION 20

 

20.1         Capital Reserve Fund. Tenant will maintain and demonstrate, on
demand from Landlord, a cash (including cash equivalents and accounts
receivable) account on its balance sheet in the amount of the Capital Reserve
Fund. Tenant may use the cash account to pay for a Qualified Capital Expenditure
(a “Capital Reserve Fund Draw”). If a Capital Reserve Fund Draw occurs, then
Tenant shall repay the Capital Reserve Fund Draw to the Capital Reserve Fund
within twelve (12) months. The Capital Reserve Fund will count as part of any
cash reserve requirement and in the Minimum Net Worth computation.

 



 - 29 - 

 

 

20.2         Rent Reserve Fund. Tenant will maintain and demonstrate, on demand
from Landlord, a cash (including cash equivalents and accounts receivable)
account on its balance sheet, or alternatively, at Tenant’s option, an escrow
with Landlord or a letter of credit (the “Rent Reserve Letter of Credit”) at
least equal to the Minimum Required Liquidity (the “Rent Reserve Fund”). Tenant
may use the cash account or direct the Landlord to draw upon the Rent Reserve
Letter of Credit, as applicable, to pay Rent (a “Rent Reserve Fund Draw”). If a
Rent Reserve Fund Draw occurs, then Tenant shall apply all net cash flow from
the Premises to replenish the Rent Reserve Fund to the Minimum Required
Liquidity before distributing any cash flow to any other parties. The Rent
Reserve Fund will count as part of any cash reserve requirement and in the
Minimum Net Worth computation.

 

20.3         Letter of Credit Requirements. The following requirements shall
apply to any letters of credit posted by Tenant in connection with this Lease
(the “Letter of Credit Requirements”):

 

20.3.1           Each letter of credit must be unconditional, irrevocable and in
substantially the form attached hereto as Exhibit D (or another form
satisfactory to Landlord).

 

20.3.2           Each letter of credit must be issued by a financial institution
having offices located in New York, New York and otherwise reasonably
satisfactory to Landlord.

 

20.3.3           Tenant understands that Landlord is relying upon the financial
condition of the issuer of the letter of credit, as a primary inducement to
Landlord to lease the Premises to Tenant. In the event Moody’s rating on the
issuer’s long term senior debt becomes less than Baa2 while the letter of credit
is outstanding, Landlord may notify Tenant of such fact, and Tenant shall have
five (5) days from the date of such notice within which to either (i) secure the
letter of credit with additional collateral acceptable to Landlord in its sole
discretion; (ii) provide a substitute letter of credit in the same form as the
letter of credit but issued by a banking institution reasonably satisfactory to
Landlord having its senior long term debt rated at least Baa2 by Moody’s or
equivalent rating service; or (iii) have the letter of credit confirmed by a
banking institution reasonably satisfactory to Landlord having its senior long
term debt rated at least Baa2 by Moody’s or equivalent rating service. Failure
to do one of the foregoing within such time shall constitute an Event of Default
and shall entitle Landlord to present the letter of credit for payment at any
time after such default, without providing Tenant any further notice or
opportunity to cure, and the entire sum drawn thereunder shall be held by
Landlord as provided in subsection 20.3.13, below.

 

20.3.4           Each letter of credit mush expressly permit partial drawings on
multiple occasions.

 

20.3.5           Each letter of credit shall provide that it is assignable by
Landlord without charge to Landlord and without limitation on the permitted
number of assignments.

 

20.3.6           Unless otherwise provided herein, the initial letter of credit
shall expire no sooner than twelve (12) months from the date thereof. The letter
of credit must be satisfactorily renewed or replaced with replacement letters of
credit meeting all of the Letter of Credit Requirements except that the
expiration date shall be no less than twelve (12) months from the date of
issuance. Such renewal or replacement letters of credit must be in Landlord’s
possession no later than sixty (60) days prior to the expiration of the then
current letter of credit. Tenant shall be responsible for obtaining such renewal
or replacement letters of credit at its sole expense. Failure to renew a letter
of credit in accordance with the foregoing will entitle Landlord to present the
letter of credit for payment, without providing Tenant any notice or opportunity
to cure, and the entire sum drawn thereunder shall be held by Landlord as
provided in subsection 20.3.13, below.

 



 - 30 - 

 

 

20.3.7           Each letter of credit shall provide that it will be honored
upon a signed statement by Landlord that Landlord is entitled to draw upon such
letter of credit under this Lease and shall require no signature or statement
from any party other than Landlord.

 

20.3.8           Each letter of credit shall provide that, following the honor
of any drafts in an amount less than the aggregate amount thereof, the financial
institution shall return the original letter of credit to Landlord and
Landlord’s rights as to the remaining amount of such letter of credit will not
be extinguished.

 

20.3.9           In the event of a transfer of Landlord’s interest in the
Premises, Landlord may transfer any letter of credit held by Landlord to the
transferee and thereupon shall, without any further agreement between the
parties, be released by Tenant from all liability therefor, and it is agreed
that the provisions hereof shall apply to every transfer or assignment of any
such letter of credit to a new Landlord.

 

20.3.10          Landlord’s rights in and to any letter of credit may be
assigned and pledged by Landlord to a Mortgagee as security in connection with a
Mortgage.

 

20.3.11          Tenant will not assign or encumber the letter of credit or any
part thereof and agrees that neither Landlord nor its successors or assigns will
be bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.

 

20.3.12          Upon the occurrence of an Event of a Default, in addition to
any or all of its other remedies contained in this Lease, Landlord shall have
the right (but not the obligation) to present the letter of credit for payment
and to draw thereon, in whole or in part. In the event of any such draw,
Landlord may require that Tenant forthwith provide Landlord with an additional
letter of credit in an amount sufficient to restore the aggregate amounts of the
letter(s) of credit held by Landlord to the amount prior to such draw.

 

20.3.13          Landlord may use or apply the whole or any part of the amounts
drawn on the letter(s) of credit (the “Proceeds”) for the payment of Tenant’s
obligations under this Lease. Any Proceeds not otherwise applied to amounts then
due Landlord shall serve as security for the prompt, full, and faithful
performance by Tenant of the terms and provisions of this Lease. Tenant’s
obligation to furnish the letter of credit and any use, application or retention
by Landlord of all or any part of the Proceeds shall not be deemed in any way to
constitute liquidated damages for any default by Tenant, or to limit the
remedies to which Landlord is otherwise entitled under the terms of this Lease.
In the event the Proceeds are reduced below the original amount of the letter of
credit by such use or application, Tenant shall deposit with Landlord, within
ten (10) days after notice, an amount sufficient to restore the amount of the
Proceeds to the original amount. Landlord shall not be required to keep the
Proceeds separate from Landlord’s general funds or pay interest on the Proceeds.
Provided Tenant has performed all of its obligations under this Lease, any
remaining portion of the Proceeds shall be returned to Tenant within thirty (30)
days subsequent to the expiration of the Term. No trust or fiduciary
relationship is created herein between Landlord and Tenant with respect to the
Proceeds. If Landlord transfers the Premises during the Term of this Lease,
Landlord may pay the Proceeds to Landlord’s successor-in-interest, in which
event the transferring Landlord shall be released from all liability for the
return of the Proceeds.

 



 - 31 - 

 

 

20.3.14          Landlord shall return the letter of credit and any Proceeds in
Landlord’s possession to Tenant within thirty (30) days following the expiration
of the Term; provided however, no such release shall occur at any time when
Tenant has failed to perform any of its obligations under the under the Lease,
regardless of whether any applicable notice or cure periods have expired.

 

20.4         Subordination of Debt and Distributions. Tenant will not
subordinate the Rent payable under this Lease to any creditor obligation or
debt. Rent will be paid and received, and current under this Lease, before
(a) any other creditor obligation or debt is paid, including without limitation
any seller financing related to the ESOP Transaction; and (b) any profits or
salaries are distributed to Tenant’s owners or their assignees.

 

SECTION 21

 

21.1         Risk of Loss. The risk of loss or of decrease in the enjoyment and
beneficial use of the Premises as a consequence of the damage or destruction
thereof by fire, the elements, casualties, thefts, riots, wars or otherwise, or
in consequence of foreclosures, attachments, levies or executions (other than by
Landlord and Persons claiming from, through or under Landlord) is assumed by
Tenant, and no such event shall entitle Tenant to any abatement of Rent.

 

SECTION 22

 

22.1         General Indemnification. In addition to the other indemnities
contained herein, and notwithstanding the existence of any insurance carried by
or for the benefit of Landlord or Tenant, and without regard to the policy
limits of any such insurance, Tenant shall protect, indemnify, save harmless and
defend Landlord and its Affiliates from and against all liabilities,
obligations, claims, damages penalties, causes of action, costs and expenses,
including reasonable attorneys’, consultants’ and experts’ fees and expenses,
imposed upon or incurred by or asserted against Landlord (unless caused by
Landlord’s gross negligence or willful misconduct) by reason of: (a) any
accident, injury to or death of Persons or loss of or damage to property
occurring on or about the Premises or adjoining sidewalks thereto; (b) any use,
misuse, non-use, condition, maintenance or repair by Tenant of the Premises; or
(c) any failure on the part of Tenant to perform or comply with any of the terms
of this Lease; (d) the non-performance of any of the terms and provisions of any
and all existing and future subleases of the Premises to be performed by any
party thereunder; (e) any claim for malpractice, negligence or misconduct
committed by any Person on or working from the Premises or any Capital
Additions; and (f) the violation of any Legal Requirement. Any amounts that
become payable by Tenant under this Section shall be paid within ten (10)
business days after written demand by Landlord, and if not timely paid shall
bear interest at the Overdue Rate from the date of such determination to the
date of payment. Tenant, at its sole cost and expense, shall contest, resist and
defend any such claim, action or proceeding asserted or instituted against
Landlord or its Affiliates or may compromise or otherwise dispose of the same as
Tenant sees fit; provided, however, that any legal counsel selected by Tenant to
defend Landlord shall be reasonably satisfactory to Landlord. All
indemnification covenants are intended to apply to losses, damages, injuries,
claims, etc. incurred directly by the indemnified parties and their property, as
well as by the indemnifying party or third party, and their property. For
purposes of this Section, any acts or omissions of Tenant, or by employees,
agents, assignees, contractors, subcontractors or others acting for or on behalf
of Tenant (whether or not they are negligent, intentional, willful or unlawful),
shall be strictly attributable to Tenant. It is understood and agreed that
payment shall not be a condition precedent to enforcement of the foregoing
indemnification obligations.

 



 - 32 - 

 

 

SECTION 23

 

23.1         Transfers.

 

23.1.1     Assignment.

 

(a)Except as permitted by Section 23.1.7, Tenant shall not, without Landlord’s
prior written consent, either directly or indirectly or through one or more step
transactions or tiered transactions, voluntarily or by operation of law,
(i) assign, convey, sell, pledge, mortgage, hypothecate or otherwise encumber,
transfer or dispose of all or any part of this Lease or Tenant’s leasehold
estate hereunder; (ii) engage the services of any Person for the management or
operation of all or any part of the Premises or any Capital Additions;
(iii) convey, sell, assign, transfer or dispose of any stock or partnership,
membership or other interests (whether equity or otherwise) in Tenant (which
shall include any conveyance, sale, assignment, transfer or disposition of any
stock or partnership, membership or other interests (whether equity or
otherwise) in any Controlling Person(s)), if such conveyance, sale, assignment,
transfer or disposition results, directly or indirectly, in a change in control
of Tenant (or in any Controlling Person(s)); (iv) dissolve, merge, reorganize,
recapitalize, exchange shares or consolidate Tenant (which shall include any
dissolution, merger, reorganization, recapitalization, exchange of shares or
consolidation of any Controlling Person) with any other Person, if such
dissolution, merger, reorganization, recapitalization, exchange of shares or
consolidation, directly or indirectly, results in a change in control of Tenant
or in any Controlling Person(s); (v) sell, convey, assign, or otherwise transfer
all or substantially all of the assets of Tenant (which shall include any sale,
conveyance, assignment, or other transfer of all or substantially all of the
assets of any Controlling Person(s)); or (vi) enter into or permit or allow to
be entered into any agreement or arrangement to do any of the foregoing or to
grant any option or other right to any Person to do any of the foregoing (each
of the aforesaid acts referred to in clauses (a) through (g) being referred to
herein as a “Transfer”). If Tenant so allows, causes, permits or suffers any
such Transfer without Landlord’s consent in each such instance, such event shall
constitute an Event of Default by Tenant under this Lease.

 



 - 33 - 

 

 

(b)Notwithstanding the foregoing, Landlord’s consent to an assignment shall not
be unreasonably withheld or conditioned as long as (i) the creditworthiness of
the proposed assignee is equal to or greater than the creditworthiness of Tenant
as of the date of this Lease or the date of the proposed assignment, whichever
is higher; (ii) the proposed assignee meets all other requirements of this
Lease, including without limitation insurability and legal diligence, and (iii)
Tenant and Guarantors are not released from liability under this Lease. It is
understood that Landlord may nonetheless withhold consent despite satisfaction
of the conditions in the foregoing subsections based on other reasonable
grounds.

 

23.1.2           Subletting. Subletting will not require approval of Landlord
but will be limited to ancillary licensed medical operators, services and
concessions (including pharmacy, ambulance service, physician joint venture,
mobile imaging, etc.). Landlord will not unreasonably withhold its consent for
subleases of vacant space to other third party subtenants. Tenant will not
pledge or encumber any sublease rents to any third party. Upon any Event of
Default under this Lease, all sublease rents will be paid directly to Landlord.
Tenant shall not, without Landlord’s prior written consent in each instance,
allow, cause, permit or suffer all or any portion of the Premises to be leased,
subleased or licensed to, or used or occupied by, any other Person and Landlord
may, in Landlord’s sole and absolute discretion, grant, withhold or place
conditions upon such consent. If Tenant allows, causes, permits or suffers any
sublease or occupancy without Landlord’s prior written consent if required
hereunder, same shall constitute an Event of Default by Tenant under this Lease.

 

23.1.3           Costs. Tenant shall reimburse Landlord for Landlord’s actual
costs and expenses incurred in conjunction with the processing and documentation
of any request to Transfer, including reasonable attorneys’, architects’,
engineers’ or other consultants’ fees, whether or not such Transfer is actually
consummated.

 

23.1.4           No Release of Tenant’s Obligations. No assignment, conveyance,
subletting or other action pursuant to this Section shall relieve Tenant of its
obligation to pay the Rent and to perform all of the other obligations to be
performed by Tenant hereunder.

 



 - 34 - 

 

 

 

23.1.5     REIT Protection. Anything contained in this Lease to the contrary
notwithstanding, (a) no Transfer shall be consummated on any basis such that the
rental or other amounts to be paid by the Occupant, assignee, manager or other
transferee thereunder would be based, in whole or in part, on the income or
profits derived by the business activities of the Occupant, assignee, manager or
other transferee; (b) Tenant shall not furnish or render any services to an
Occupant, assignee, manager or other transferee with respect to whom Transfer
Consideration is required to be paid or manage or operate the Premises and/or
any Capital Additions so Transferred with respect to which consideration for the
Transfer is being paid; (c) Tenant shall not consummate a Transfer with any
Person in which Landlord or its Affiliate owns an interest, directly or
indirectly by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code; and (d) Tenant shall not consummate a Transfer
with any Person or in any manner which could cause any portion of the amounts
received by Landlord pursuant to this Lease or any Occupancy Arrangement to fail
to qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto or that could cause any
other income of Landlord or its Affiliate to fail to qualify as income described
in Section 856(c)(2) of the Code.

 

23.1.6     Transfers in Bankruptcy. In the event of a Transfer or assignment of
this Lease pursuant to the provisions of the Bankruptcy Code, all consideration
payable or otherwise to be delivered in connection with such Transfer or
assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord and shall not constitute property of Tenant or of
the estate of Tenant within the meaning of the Bankruptcy Code. Any
consideration constituting Landlord’s property pursuant to the immediately
preceding sentence and not paid or delivered to Landlord shall be held in trust
for the benefit of Landlord and be promptly paid or delivered to Landlord. For
purposes of this subsection, the term “consideration” shall mean and include
money, services, property and any other thing of value such as payment of costs,
cancellation or forgiveness of indebtedness, discounts, rebates, barter and the
like. If any such consideration is in a form other than cash (such as in kind,
equity interests, indebtedness earn-outs, or other deferred payments, consulting
or management fees, etc.), Landlord shall be entitled to receive in cash the
then present fair market value of such consideration.

 

23.1.7     ESOP Transaction. The members of Tenant may exchange their membership
interests in Tenant for stock in a new holding corporation ("NewCo"), as long as
NewCo will own at least fifty percent (50%) of the ownership interest in Tenant.
The stockholders of NewCo may then sell their shares to a newly formed employee
stock ownership plan ("ESOP"), which ESOP will then become the sole shareholder
of NewCo. The foregoing transaction is herein referred to as the “ESOP
Transaction.” At the time of the ESOP Transaction, NewCo will join in the
Guaranty as an additional Guarantor. NewCo will be required to perform full
financial audits annually and provide the results of such audit to Landlord.
Once the EBITARM of NewCo, after deduction of all debt and other obligations of
both Newco and the ESOP (including without limitation any debt incurred by the
ESOP in connection with the ESOP Transaction) is at least 1.40 times the Rent
(the “ESOP Coverage Requirement”) for three (3) full calendar years (the “Test
Period”), and provided either (a)  Tenant has met the Coverage Ratio for the
same Test Period, or (b) Tenant provides Landlord a letter of credit for one (1)
full year’s Minimum Rent and Impositions meeting the requirements of Section
20.3 above (the “ESOP Letter of Credit”), which ESOP Letter of Credit shall be
replaced at least thirty (30) days prior to each annual increase in Minimum Rent
with a new ESOP Letter of Credit in an amount equal to the increased Minimum
Rent for the forthcoming year plus the Impositions for the last full calendar
year prior to the date of the new ESOP Letter of Credit, Landlord shall release
the Guarantors from the Guaranty. Provided that no Event of Default or event
that with the giving of notice or passage of time would became an Event of
Default then exists, Landlord shall release the ESOP Letter of Credit at such
time as the Tenant thereafter meets the ESOP Coverage Requirement for the Test
Period (which shall be tested going forward from the date the ESOP Letter of
Credit is initially posted). Notwithstanding the foregoing, in the event the
ESOP Transaction would involve a pledge of the assets of Tenant to secure debt
or make Tenant a co-signatory on any debt in connection with the ESOP
Transaction, the same shall be subject to the reasonable approval of Landlord.

 

 - 35 - 

 

 

23.1.8     Notwithstanding anything to the contrary contained herein, Tenant
shall have the right without prior written consent of Landlord assign this Lease
(each, a “Permitted Transfer” and the transferee a “Permitted Transferee”): (x)
to an “Affiliate of Tenant, or (y) in connection with the sale to any third
party of all or substantially all of the assets or ownership interest of Tenant,
provided that in the case of any Permitted Transfer, Tenant delivers to Landlord
not less than thirty (30) days prior to the effective date of such Permitted
Transfer a written certification (together with reasonable back-up information
to support such certification, including, without limitation, certified
financial statements) that the following conditions are satisfied: (i) that
Landlord reasonably determines that such assignee or sublessee has a
creditworthiness (e.g., assets and capitalization) and net worth (which shall be
determined on a pro forma basis using generally accepted accounting principles
consistently applied and using the most recent financial statements) at least
equal to that of Tenant’s as of the date of this Lease; (ii) that such assignee
or sublessee agrees in writing to be bound by the terms and conditions of this
Lease and to assume all of the obligations of Tenant under this Lease; (iii)
that such assignee or sublessee shall conduct substantially the same business on
the Premises as that conducted by Tenant; and (iv) such assignee meets all other
requirements of this Lease, including without limitation insurability and legal
diligence.

 

SECTION 24

 

24.1       Officer’s Certificates and Financial Statements.

 

24.1.1     Officer’s Certificate. At any time and from time to time upon
Tenant’s receipt of not less than ten (10) days’ prior written request by
Landlord, Tenant shall furnish to Landlord an Officer’s Certificate certifying
(a) that this Lease is unmodified and in full force and effect, or that this
Lease is in full force and effect as modified and setting forth the
modifications; (b) the dates to which the Rent has been paid; (c) whether or
not, to the best knowledge of Tenant, Landlord is in default in the performance
of any covenant, agreement or condition contained in this Lease and, if so,
specifying each such default of which Tenant may have knowledge; and
(d) responses to such other questions or statements of fact as Landlord, any
ground or underlying lessor, any purchaser or any current or prospective
Mortgagee shall reasonably request. Tenant’s failure to deliver such statement
within such time shall constitute an acknowledgment by Tenant that (i) this
Lease is unmodified and in full force and effect except as may be represented to
the contrary by Landlord; (ii) Landlord is not in default in the performance of
any covenant, agreement or condition contained in this Lease; and (iii) the
other matters set forth in such request, if any, are true and correct. Any such
certificate furnished pursuant to this Section may be relied upon by Landlord
and any current or prospective Mortgagee, ground or underlying lessor or
purchaser of the Premises or any portion thereof.

 

 - 36 - 

 

 

24.1.2     Statements. Tenant shall furnish the following statements to
Landlord:

 

(a)Tenant shall, as soon as available and in any event within one hundred twenty
(120) days after the end of each Fiscal Year, provide to Landlord annual audited
financial statements of Tenant and any Guarantor that is not an individual or
trust for such Fiscal Year and certified annual financial statements of
individual or trust Guarantors for such Fiscal Year, including therein the
balance sheets of Tenant and Guarantors, as applicable, as of the end of such
Fiscal Year and statements of earnings and statements of cash flow of Tenant and
Guarantors for such Fiscal Year, in each case certified in a manner acceptable
to Landlord by independent certified public accountants of recognized national
standing selected by Tenant and reasonably acceptable to Landlord (the form of
such certification to be reasonably satisfactory to Landlord), prepared in
accordance with GAAP as to Tenant and any Guarantor that is not an individual or
trust, except as otherwise noted therein, on a basis consistent with prior
periods and fairly presenting the financial condition of Tenant and Guarantors
at the end of such Fiscal Year and the immediately preceding Fiscal Year and in
comparative columnar form.

 

(b)Tenant shall, as soon as available and in any event within forty-five (45)
days after the end of each Quarter, provide to Landlord quarterly financial
statements of the Tenant for such Quarter, including therein the balance sheets
of Tenant and Guarantors as of the end of such Quarter, and statements of
earnings and statements of cash flow of Tenant and Guarantors for such Quarter,
in each case certified in a manner acceptable to Landlord by such entity’s chief
accounting officer as being prepared in accordance with GAAP as to Tenant and
any Guarantor that is not an individual or trust, except as otherwise noted
therein, and that such quarterly financial statements fairly present to
financial condition of Tenant and Guarantors as of the end of such Quarter and
year-to-date.

 

(c)within thirty (30) days after the end of each month of each Fiscal Year
(including the twelfth month of each Fiscal Year), a “balance sheet” and
statements of revenues and expenses for the Premises, all prepared by Tenant’s
management in accordance with GAAP, but without footnotes, except as otherwise
noted therein, on a basis consistent with prior periods, and fairly presenting
the financial condition of the Premises’ operation; without limiting the
foregoing, such statements shall include a table of Occupants by payor source
and shall include such other information as may reasonably be requested by
Landlord.

 

 - 37 - 

 

 

(d)with the statements submitted pursuant to subsections (a) and (b) of this
Section, a certificate signed on behalf of Tenant by the principal financial or
accounting officer of Tenant to the effect that no Event of Default specified
herein nor any event which, upon notice or with the passage of time or both,
would constitute such an Event of Default has occurred and is continuing, or, in
each case, if any such Event of Default or event has occurred and is continuing,
specifying the nature and extent thereof;

 

(e)semi-annually, summary reports of Tenant’s inpatient/outpatient volume
statistics and list of medical staff; and

 

(f)promptly, from time to time, such other information regarding the operations,
business affairs and financial condition of Tenant as Landlord may reasonably
request, including, without limitation, prompt notice of any Event of Default or
any event which, with the passage of time or the giving of notice, or both,
would constitute an Event of Default and prompt notice of any action, suit or
proceeding at law or in equity or by or before any governmental instrumentality
or other agency which, if adversely determined, would materially adversely
affect Tenant’s or the Premises’ business, operations, properties, assets or
condition, financial or otherwise.

 

24.1.3     Licensing Information. Tenant shall promptly furnish to Landlord
complete copies of all surveys, examinations, inspections, compliance
certificates and similar reports of any kind issued to Tenant or its property
manager by any governmental agencies or authorities having jurisdiction over the
licensing of the operation of the Premises that are material to the Premises or
their ownership or operation.

 

SECTION 25

 

25.1       Landlord’s Right to Inspect and Show the Premises. Tenant shall
permit Landlord and its authorized representatives, upon reasonable prior
notice, to (a) inspect the Premises and (b) exhibit the same to prospective
purchasers and lenders, and during the last twelve (12) months of the Term to
prospective lessees or managers, in each instance during usual business hours
and subject to any reasonable security, health, safety or confidentiality
requirements of Tenant or any Legal Requirement or Insurance Requirement. Tenant
shall cooperate with Landlord in exhibiting the Premises to prospective
purchasers, lenders, lessees and managers. Additionally, Landlord shall have the
right to make site visits to the Premises for purposes of inspecting the
Premises from time to time, as Landlord may determine in its reasonable
discretion upon reasonable prior notice to Tenant.

 

SECTION 26

 

26.1       No Waiver. No failure by Landlord to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
hereunder and no acceptance of full or partial payment of Rent during the
continuance of any default or Event of Default shall constitute a waiver of any
such breach or of any such term. No waiver of any breach shall affect or alter
this Lease, which shall continue in full force and effect with respect to any
other then existing or subsequent breach.

 

 - 38 - 

 

 

SECTION 27

 

27.1       Remedies Cumulative. Each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.

 

SECTION 28

 

28.1       Acceptance of Surrender. No surrender to Landlord of this Lease or of
the Premises shall be valid or effective unless agreed to and accepted in
writing by Landlord and no act by Landlord or any representative or agent of
Landlord, other than such a written acceptance by Landlord, shall constitute an
acceptance of any such surrender.

 

SECTION 29

 

29.1       No Merger. There shall be no merger of this Lease or of the leasehold
estate created hereby by reason of the fact that the same Person may acquire,
own or hold, directly or indirectly, (a) this Lease or the leasehold estate
created hereby or any interest in this Lease or such leasehold estate; and (b)
the fee estate in the Premises.

 

SECTION 30

 

30.1       Conveyance by Landlord. Landlord may, without the consent or approval
of Tenant, sell, transfer, assign, convey or otherwise dispose of the Premises,
subject, however, to this Lease. If Landlord or any successor owner of the
Premises shall sell, transfer, assign, convey or otherwise dispose of the
Premises other than as security for a debt, Landlord or such successor owner, as
the case may be, shall thereupon be released from all future liabilities and
obligations of Landlord with respect to the Premises under this Lease arising or
accruing from and after the date of such sale, transfer, assignment or other
disposition and all such future liabilities and obligations with respect to the
Premises shall thereupon be binding upon such purchaser, grantee, assignee or
transferee.

 

SECTION 31

 

31.1       Quiet Enjoyment. So long as Tenant shall pay the Rent as the same
becomes due and shall fully comply with all of the terms of this Lease and fully
perform its obligations hereunder, Tenant shall peaceably and quietly have, hold
and enjoy the Premises for the Term, free of any claim or other action by
Landlord or anyone claiming by, through or under Landlord, but subject to all
liens and encumbrances of record as of the Commencement Date or created
thereafter as permitted hereunder or thereafter consented to by Tenant.

 

 - 39 - 

 

 

SECTION 32

 

32.1       Notices. Any notice, consent, approval, demand or other communication
required or permitted to be given hereunder (a “notice”) must be in writing and
may be served personally or by U.S. Mail. If served by U.S. Mail, it shall be
addressed as follows:

 

  If to Landlord: GMR Great Bend, LLC     c/o Global Medical REIT, Inc.     4800
Montgomery Lane, Suite 450     Bethesda, Maryland 20814     Fax:  202 380 0891  
  Attn:  Alfonzo Leon     Fax:  202 380 0891         with a copy to: Bradley
Arant Boult Cummings LLP     1600 Division Street, Suite 700     Nashville,
Tennessee 37203     Attn:  Ann Peldo Cargile     Fax:  615-252-6373         If
to Tenant: Great Bend Regional Hospital, L.L.C.     514 Cleveland Street    
Great Bend, Kansas  67530     Attn.:  Kerry Noble     Fax:  620-792-5509        
with a copy to: Morgan, Lewis & Bockius LLP     101 Park Avenue     New York,
New York  10178     Attn.:  Kathleen M. Martin, Esq.     Fax:  212-309-6001

 

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the United States Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt. In lieu of
notice by U.S. Mail, either party may send notices by facsimile or by a
nationally recognized overnight courier service which provides written proof of
delivery (such as UPS or Federal Express). Any notice sent by facsimile shall be
effective upon confirmation of receipt in legible form, provided that an
original of such facsimile is also sent to the intended addressee by another
method approved in this Section, and any notice sent by a nationally recognized
overnight courier shall be effective on the date of delivery to the party at its
address specified above as set forth in the courier’s delivery receipt. Either
party may, by notice to the other from time to time in the manner herein
provided, specify a different address for notice purposes.

 

 - 40 - 

 

 

SECTION 33

 

33.1       Landlord May Grant Liens. Without the consent of Tenant, Landlord
may, from time to time, directly or indirectly, create or otherwise cause to
exist any Mortgage upon the Premises. This Lease is and at all times shall be
subject and subordinate to any Mortgage that may now or hereafter affect the
Premises and to all renewals, modifications, consolidations, replacements and
extensions thereof or any part(s) or portion(s) thereof. This clause shall be
self-operative and no further instrument of subordination shall be required;
provided, however, that in confirmation of such subordination, Tenant shall
execute promptly any certificate or document that Landlord or any Mortgagee may
reasonably request for such purposes. If, in connection with obtaining financing
or refinancing for the Premises, a Mortgagee or prospective Mortgagee shall
request reasonable modifications to this Lease as a condition to such financing
or refinancing, Tenant shall not withhold or delay its consent thereto.

 

33.2       Attornment. If Landlord’s interest in the Premises is sold, conveyed
or terminated upon the exercise of any remedy provided for in any Mortgage, or
otherwise by operation of law: (a) at the new owner’s option, Tenant shall
attorn to and recognize the new owner as Tenant’s Landlord under this Lease or
enter into a new lease substantially in the form of this Lease with the new
owner, and Tenant shall take such actions to confirm the foregoing within ten
(10) days after request; and (b) the new owner shall not be (i) liable for any
act or omission of Landlord under this Lease occurring prior to such sale,
conveyance or termination, (ii) subject to any offset, abatement or reduction of
rent because of any default of Landlord under this Lease occurring prior to such
sale, conveyance or termination, (iii) bound by any previous modification or
amendment to this Lease or any previous prepayment of more than one month’s
rent, unless such modification, amendment or prepayment shall have been approved
in writing by the Mortgagee or, in the case of such prepayment, such prepayment
of rent has actually been delivered to such successor lessor, or (iv) liable for
any security deposit or other collateral deposited or delivered to Landlord
pursuant to this Lease unless such security deposit or other collateral has
actually been delivered to such successor lessor.

 

SECTION 34

 

34.1       Hazardous Substances. Tenant shall not allow any Hazardous Substance
to be located, stored, disposed of, released or discharged in, on, under or
about the Premises or incorporated in the Premises; provided, however, that
Hazardous Substances may be brought, kept, used or disposed of in, on or about
the Premises in quantities and for purposes similar to those brought, kept, used
or disposed of in, on or about similar facilities used for purposes similar to
the Primary Intended Use and which are brought, kept, used and disposed of in
compliance with Legal Requirements.

 

34.2       Notices. Tenant shall provide to Landlord promptly, and in any event
within five (5) business days of Tenant’s receipt thereof, a copy of any written
notice or notification with respect to (a) any violation of a Legal Requirement
relating to Hazardous Substances located in, on, or under the Premises; (b) any
enforcement, cleanup, removal, or other governmental or regulatory action
instituted, completed or threatened with respect to the Premises; (c) any claim
made or threatened by any Person against Tenant or the Premises relating to
damage, contribution, cost recovery, compensation, loss, or injury resulting
from or claimed to result from any Hazardous Substance; and (d) any reports made
to any federal, state or local environmental agency arising out of or in
connection with any Hazardous Substance in, on, under or removed from the
Premises, including any complaints, notices, warnings or asserted violations in
connection therewith.

 

 - 41 - 

 

 

34.3       Remediation. If Tenant becomes aware of a violation of any Legal
Requirement relating to any Hazardous Substance in, on, under or about the
Premises or any adjacent property thereto, or if Tenant, Landlord or the
Premises becomes subject to any order of any federal, state or local agency to
repair, close, detoxify, decontaminate or otherwise remediate the Premises,
Tenant shall promptly notify Landlord of such event and, at its sole cost and
expense, cure such violation or effect such repair, closure, detoxification,
decontamination or other remediation. If Tenant fails to implement and
diligently pursue any such cure, repair, closure, detoxification,
decontamination or other remediation, Landlord shall have the right, but not the
obligation, to carry out such action and to recover from Tenant all of
Landlord’s reasonable costs and expenses incurred in connection therewith.

 

34.4       Indemnity. Tenant shall indemnify, defend, protect, save, hold
harmless, and reimburse Landlord for, from and against any and all costs, losses
(including, losses of use or economic benefit or diminution in value),
liabilities, damages, assessments, lawsuits, deficiencies, demands, claims and
expenses (collectively, “Environmental Costs”) (whether or not arising out of
third-party claims and regardless of whether liability without fault is imposed,
or sought to be imposed, on Landlord) incurred by Landlord in connection with,
arising out of, resulting from or incident to, directly or indirectly, before or
during the Term (a) the production, use, generation, storage, treatment,
transporting, disposal, discharge, release or other handling or disposition of
any Hazardous Substances from, in, on or about the Premises (collectively,
“Handling”); (b) the presence of any Hazardous Substances in, on, under or about
the Premises and (c) the violation of any Legal Requirements (including
Environmental Laws). “Environmental Costs” include interest, costs of response,
removal, remedial action, containment, cleanup, investigation, design,
engineering and construction, damages (including actual and punitive damages)
for personal injuries and for injury to, destruction of or loss of property or
natural resources, relocation or replacement costs, penalties, fines, charges or
expenses, attorney’s fees, expert fees, consultation fees, and court costs, and
all amounts paid in investigating, defending or settling any of the foregoing.
Without limiting the scope or generality of the foregoing, Tenant expressly
agrees to reimburse Landlord for any and all reasonable costs and expenses
incurred by Landlord:

 

34.4.1     In investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from, under or about the Premises;

 

34.4.2     In bringing the Premises into compliance with all Legal Requirements;
and

 

34.4.3     Removing, treating, storing, transporting, cleaning-up and/or
disposing of any Hazardous Substances used, stored, generated, released or
disposed of in, on, from, under or about the Premises or offsite.

 

 - 42 - 

 

 

If any claim is made hereunder, Tenant agrees to pay such claim promptly, and in
any event to pay such claim within thirty (30) calendar days after receipt by
Tenant of notice thereof. If any such claim is not so paid, Tenant agrees also
to pay interest on the amount paid from the date of the first notice of such
claim, at the Overdue Rate.

 

34.5       Environmental Inspection. If Landlord reasonably believes the
Premises to be in violation of applicable Environmental Laws, then (a) Landlord
shall have the right, from time to time, and upon not less than five (5) days’
written notice to Tenant, except in the case of an emergency in which event no
notice shall be required, to conduct an inspection of the Premises and all
Capital Additions to determine the existence or presence of Hazardous Substances
on or about the Premises or any such Capital Additions; (b) Landlord shall have
the right to enter and inspect the Premises and all Capital Additions, conduct
any testing, sampling and analyses it deems reasonably necessary and shall have
the right to inspect materials brought into the Premises or any such Capital
Additions; (c) Landlord may retain such experts as it deems reasonably necessary
or desirable to conduct the inspection, perform the tests referred to herein,
and to prepare a written report in connection therewith; and (d) all costs and
expenses incurred by Landlord under this Section shall be paid on demand as
Additional Charges by Tenant to Landlord. Failure to conduct an environmental
inspection or to detect unfavorable conditions if such inspection is conducted
shall in no fashion be intended as a release of any liability for environmental
conditions subsequently determined to be associated with or to have occurred
during Tenant’s tenancy. Tenant shall remain liable for any environmental
condition related to or having occurred during its tenancy regardless of when
such conditions are discovered and regardless of whether or not Landlord
conducts an environmental inspection at the termination of this Lease. The
obligations set forth in this Section shall survive the expiration or earlier
termination of the Lease.

 

SECTION 35

 

35.1       Memorandum of Lease. Landlord and Tenant shall, promptly upon the
request of either, enter into one or more short form memoranda of this Lease,
each in form suitable for recording under the laws of the applicable State.
Tenant shall pay all costs and expenses of recording any such memoranda and
shall fully cooperate with Landlord in removing from record any such memoranda
upon the expiration or earlier termination of the Term.

 

SECTION 36

 

36.1       Right of First Refusal to Provide Financing. In the event Tenant
desires to develop or recapitalize any portion of the Land, including but not
limited to construction of medical office building(s), outpatient treatment
facilities, expansions or additions to the existing facility, or parking
garage(s) (an “Additional Facility”). Landlord (and/or its Affiliates) shall
have a right of first refusal to provide such financing by an amendment of this
Lease to provide such additional capital, or a separate, market-competitive
financial instrument. In the event Tenant desires to construct the Additional
Facility, Tenant shall seek bids (in the form of commitment letters or letters
of intent) (each, a “Financing Bid”) from third party lenders for such financing
(which financing must be for a minimum term of five (5) years) and shall deliver
to Landlord a copy of any Financing Bid that Tenant desires to accept. Within
thirty (30) days after Landlord’s receipt of such Financing Bid, Landlord may
elect to provide the same financing to Tenant in the same amount, and upon the
same terms, as are set forth in such Financing Bid. Such election shall be made
if at all, by Landlord (or its Affiliates) providing written notice of such
election to Tenant within said thirty (30) day period after Landlord’s receipt
of such Financing Bid. If Landlord makes such election in a timely manner,
Landlord shall be entitled to provide such financing to Tenant. If Landlord
fails to make such election in a timely manner, Landlord shall be deemed to have
waived its right to provide such financing, and Tenant may obtain such financing
from other sources. If Landlord does not elect to be the financing source for
such Additional Facility, Tenant will ground lease the portion of the Land for
such Additional Facility from Landlord at prevailing market rates that meet with
Landlord’s approval. All such Additional Facilities shall be subject to the
reasonable approval of Landlord so as not to impair the operation of the
premises for the Primary Intended Use.

 

 - 43 - 

 

 

SECTION 37

 

37.1       Authority. If Tenant is a corporation, limited liability company,
trust, or partnership, Tenant and each individual executing this Lease on behalf
of Tenant represent and warrant that each is duly authorized to execute and
deliver this Lease on behalf of Tenant and shall concurrently with the execution
and delivery of this Lease to Landlord deliver to Landlord evidence of such
authority satisfactory to Landlord.

 

SECTION 38

 

38.1       Attorneys’ Fees. If Landlord or Tenant brings an action or other
proceeding (including an arbitration pursuant to Section 40) against the other
to enforce any of the terms, covenants or conditions hereof or any instrument
executed pursuant to this Lease, or by reason of any breach or default hereunder
or thereunder, the party prevailing in any such action or proceeding and any
appeal thereupon shall be paid all of its costs and reasonable attorneys’ fees
incurred therein. In addition to the foregoing and other provisions of this
Lease that specifically require Tenant to reimburse, pay or indemnify against
Landlord’s attorneys’ fees, Tenant shall pay, as Additional Charges, all of
Landlord’s reasonable attorneys’ fees incurred in connection with the
administration or enforcement of this Lease, including the review of any letters
of credit, the review, negotiation or documentation of any subletting,
assignment, or management arrangement or any consent requested in connection
therewith, and the collection of past due Rent.

 

SECTION 39

 

39.1       Brokers. Tenant warrants that it has not had any contact or dealings
with any Person or real estate broker (except for the Tenant’s broker described
in the Purchase Contract, which broker shall not be entitled to a separate
commission upon the rents payable pursuant to this Lease) which would give rise
to the payment of any fee or brokerage commission in connection with this Lease,
and Tenant shall indemnify, protect, hold harmless and defend Landlord from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Tenant. Landlord warrants that it has not had any
contact or dealings with any Person or real estate broker which would give rise
to the payment of any fee or brokerage commission in connection with this Lease,
and Landlord shall indemnify, protect, hold harmless and defend Tenant from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Landlord.

 

 - 44 - 

 

 

SECTION 40

 

40.1       Submission to Arbitration.

 

40.1.1     Except as provided below, any controversy, dispute or claim of
whatsoever nature arising out of, in connection with, or in relation to the
interpretation, performance or breach of this Lease, including any claim based
on contract, tort or statute, shall be determined by final and binding,
confidential arbitration in accordance with the then current CPR Institute for
Dispute Resolution Rules for Non-Administered Arbitration of Business Disputes
(“CPR”), by a sole arbitrator mutually selected by Landlord and Tenant from
among the CPR Panel of Distinguished Neutrals; provided, however, that if the
CPR (or any successor organization thereto) no longer exists, then such
arbitration shall be administered by the American Arbitration Association
(“AAA”) in accordance with its then-existing Commercial Arbitration Rules, and
the sole arbitrator shall be selected in accordance with such AAA rules. Any
arbitration hereunder shall be governed by the United States Arbitration Act, 9
U.S.C. 1-16 (or any successor legislation thereto), and judgment upon the award
rendered by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. If Landlord and Tenant are not able to agree on an
arbitrator, then an arbitrator shall be appointed by the CPR or AAA upon
application by either party. The cost of the arbitrator and the expenses
relating to the arbitration (exclusive of legal fees) shall be borne equally by
Landlord and Tenant unless otherwise specified in the award of the arbitrator.
Such fees and costs paid or payable to the arbitrator shall be included in
“costs and reasonable attorneys’ fees” for purposes of Section 38.1 and the
arbitrator shall specifically have the power to award to the prevailing party
pursuant to such SECTION 38ection 38.1 such party’s costs and expenses incurred
in such arbitration, including fees and costs paid to the arbitrator.

 

40.1.2    The provisions of this Section shall not apply to:

 

(a)Any unlawful detainer or other similar summary or expedited proceeding for
ejectment or recovery of possession of the Premises instituted by Landlord in
accordance with applicable Legal Requirements as the result of an Event of
Default or alleged Event of Default by Tenant pursuant to this Lease, and any
compulsory counterclaim of Tenant with respect thereto. In addition, if
permitted by applicable Legal Requirements, Landlord shall be entitled in
connection with any such proceeding to seek any damages to which it is entitled
at law, including those set forth in SECTION 16.

 

(b)Any specific controversy, dispute, question or issue as to which this Lease
specifically provides another method of determining such controversy, dispute,
question or issue and provides that a determination pursuant to such method is
final and binding, unless both Landlord and Tenant agree in writing to waive
such procedure and proceed instead pursuant to this Section.

 

 - 45 - 

 

 

(c)Any request or application for an order or decree granting any provisional or
ancillary remedy (such as a temporary restraining order or injunction) with
respect to any right or obligation of either party to this Lease, and any
preliminary determination of the underlying controversy, dispute, question or
issue as is required to determine whether or not to grant such relief. A final
and binding determination of such underlying controversy, dispute, question or
issue shall be made by an arbitration conducted pursuant to this Section after
an appropriate transfer or reference to the arbitrator selected pursuant to this
Section upon motion or application of either party hereto. Any ancillary or
provisional relief which is granted pursuant to this clause (c) shall continue
in effect pending an arbitration determination and entry of judgment thereon
pursuant to this Section.

 

SECTION 41

 

41.1       Miscellaneous.

 

41.1.1     Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of, Tenant
or Landlord arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination. In addition, all claims against,
and all liabilities and indemnities hereunder of, Tenant shall continue in full
force and effect and in favor of the Landlord named herein and its successors
and assigns, notwithstanding any conveyance of the Premises to Tenant.

 

41.1.2     Severability. If any term or provision of this Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Lease and any other application of such term or provision shall not be
affected thereby.

 

41.1.3     Non-Recourse. Tenant specifically agrees to look solely to the
Premises (and any proceeds thereof) for recovery of any judgment from Landlord.
It is specifically agreed that no constituent partner in Landlord or officer,
director or employee of Landlord shall ever be personally liable for any such
judgment or for the payment of any monetary obligation to Tenant. The provision
contained in the foregoing sentence is not intended to, and shall not limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or any action not involving the personal liability of Landlord.
Furthermore, except as otherwise expressly provided herein, in no event shall
Landlord ever be liable to Tenant for any indirect or consequential damages
suffered by Tenant from whatever cause.

 

 - 46 - 

 

 

41.1.4     Licenses and Operation Transfer Agreements. Upon the expiration or
earlier termination of the Term (unless the Premises has been purchased by
Tenant), Tenant shall use its best efforts to transfer to Landlord or Landlord’s
nominee the Premises in a fully operational condition and shall cooperate with
Landlord or Landlord’s designee or nominee in connection with the processing by
Landlord or Landlord’s designee or nominee of any applications for all licenses,
operating permits and other governmental authorization, all contracts, including
contracts with governmental or quasi-governmental entities, business records,
data, patient records, and patient trust accounts, which may be necessary or
useful for the operation of the Premises; provided that the costs and expenses
of any such transfer or the processing of any such application shall be paid by
Landlord or Landlord’s designee or nominee. Tenant shall not commit any act or
be remiss in the undertaking of any act that would jeopardize the licensure or
certification of the Premises, and Tenant shall comply with all reasonable
requests for an orderly transfer of the same upon the expiration or early
termination of the Term. Without limiting the generality of the foregoing, if
requested by Landlord or a proposed replacement operator for the Premises,
Tenant hereby agrees to enter into a reasonable operations transfer agreement
with such replacement operator as is customary in the transfer to a new operator
of the operations of a facility similar to the Premises. Tenant shall not
unreasonably withhold, condition or delay its consent to entering into any
interim subleases or management agreements as may be necessary to effectuate an
early transfer of the operations of the Premises prior to the time that such
replacement operator holds all licenses and permits from all applicable
governmental authorities with jurisdiction necessary to operate the Premises for
their Primary Intended Use. In addition, upon request, Tenant shall promptly
deliver copies of all books and records relating to the Premises and operations
thereon to Landlord or Landlord’s designee or nominee. Tenant shall indemnify,
defend, protect and hold harmless Landlord from and against any loss, damage,
cost or expense incurred by Landlord or Landlord’s designee or nominee in
connection with the correction of any and all deficiencies of a physical nature
identified by any governmental authority responsible for licensing the Premises
in the course of any change of ownership inspection and audit.

 

41.1.5     Successors and Assigns. This Lease shall be binding upon Landlord and
its successors and assigns and, subject to the provisions of Section 23.1, upon
Tenant and its successors and assigns.

 

41.1.6    Termination Date. If this Lease is terminated by Landlord or Tenant
under any provision hereof, and upon the expiration of the Term (collectively,
the “termination date”), the following shall pertain:

 

(a)Tenant shall vacate and surrender the Premises and all Tenant’s Personal
Property to Landlord in the condition required by this Lease. Prior to such
vacation and surrender, Tenant shall remove any items which Tenant is permitted
or required to remove hereunder. Tenant shall, at Tenant’s cost, repair any
damage to such Premises and/or any Tenant’s Personal Property caused by such
vacation and/or removal of any items which Tenant is required or permitted
hereunder to remove. Any items that Tenant is permitted to remove but which
Tenant fails to remove prior to the surrender to Landlord of such Premises shall
be deemed abandoned by Tenant, and Landlord may retain or dispose of the same as
Landlord sees fit without claim by Tenant thereto or to any proceeds thereof. If
Landlord elects to remove and dispose of any such items abandoned by Tenant, the
cost of such removal and disposal shall be an Additional Charge payable by
Tenant to Landlord upon demand.

 

 - 47 - 

 

 

(b)Without limiting any other provision of this Lease, upon any such termination
or expiration of this Lease, the following shall pertain:

 

(i)          Tenant agrees to defend, protect, indemnify, defend and hold
harmless Landlord from and against any and all claims, costs, losses, expenses,
damages, actions, and causes of action for which Tenant is responsible under
this Lease (including Tenant’s indemnification obligations under this Lease that
accrue or have accrued on or before the termination date.

 

(ii)         Tenant shall remain liable for the cost of all utilities used in or
at the Premises through the termination date and accrued and unpaid, whether or
not then billed, as of the termination date until full payment thereof by
Tenant. Tenant shall obtain directly from the companies providing such services
closing statements for all services rendered through the termination date and
shall promptly pay the same. If any utility statement with respect to such
Premises includes charges for a period partially prior to and partially
subsequent to the termination date, such charges shall be prorated as between
Landlord and Tenant, with Tenant responsible for the portion thereof (based upon
a fraction the numerator of which is the number of days of service on such
statement through the termination date and the denominator of which is the total
number of days of service on such statement) through the termination date and
Landlord shall be responsible for the balance. The party receiving any such
statement which requires proration hereunder shall promptly pay such statement
and the other party shall, within ten (10) days after receipt of a copy of such
statement, remit to the party paying the statement any amount for which such
other party is responsible hereunder.

 

(iii)        Tenant shall remain responsible for any and all Impositions imposed
against the Premises, the Personal Property with a lien date prior to the
termination date (irrespective of the date of billing therefor) and for its pro
rata share of any Impositions imposed in respect of the tax-fiscal period during
which the Term terminates as provided in Section 4.1.6, and Tenant shall
indemnify and hold Landlord harmless with respect to any claims for such
Impositions or resulting from nonpayment thereof.

 

(iv)        Tenant shall (A) execute all documents and take any actions
reasonably necessary to cause the transfer to Landlord of all of Tenant’s
Personal Property not owned by Landlord, as provided in Section 6.3, in each
case free of any encumbrance, as provided in Section 6.3, and (C) comply with
its covenants set forth in Section 41.1.4.

 

(v)         Tenant shall observe any covenant or agreement of Tenant in this
Lease that is intended to or expressly provides that it shall survive the
expiration or sooner termination of this Lease.

 

 - 48 - 

 

 

41.1.7     Governing Law. THIS LEASE WAS NEGOTIATED IN THE STATE IN WHICH THE
PREMISES ARE LOCATED, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY.
ACCORDINGLY, IN ALL RESPECTS THIS LEASE (AND ANY AGREEMENT FORMED PURSUANT TO
THE TERMS HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED (WITHOUT
REGARD OF PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.

 

41.1.8    Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, AND THE LAW OF THE
STATE IN WHICH THE PREMISES ARE LOCATED. EACH OF LANDLORD AND TENANT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT
TO THE TERMS HEREOF) OR (B) IN ANY MANNER CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT WITH RESPECT TO THIS LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; EACH
OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT, SUBJECT TO SECTION 400,
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT
TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH
ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.

 

41.1.9    Tenant Counterclaim and Equitable Remedies. Tenant hereby waives the
right to interpose counterclaim (other than compulsory counterclaims) in any
summary proceeding instituted by Landlord against Tenant in any court or in any
action instituted by Landlord in any court for unpaid Rent under this Lease. In
the event that Tenant claims or asserts that Landlord has violated or failed to
perform a covenant of Landlord not to unreasonably withhold or delay Landlord’s
consent or approval hereunder, or in any case where Landlord’s reasonableness in
exercising its judgment is in issue, Tenant’s sole remedy shall be an action for
specific performance, declaratory judgment or injunction, and in no event shall
Tenant be entitled to any monetary damages for a breach of such covenant, and in
no event shall Tenant claim or assert any claims for monetary damages in any
action or by way of set-off defense or counterclaim, and Tenant hereby
specifically waives the right to any monetary damages or other remedies in
connection with any such claim or assertion.

 

 - 49 - 

 

 

41.1.10   Entire Agreement. This Lease, the Exhibits hereto and thereto and such
other documents as are contemplated hereunder or thereunder, constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
may not be changed or modified except by an agreement in writing signed by the
parties. Landlord and Tenant hereby agree that all prior or contemporaneous oral
understandings, agreements or negotiations relative to the leasing of the
Premises are merged into and revoked by this Lease.

 

41.1.11   Headings. All titles and headings to sections, subsections, paragraphs
or other divisions of this Lease are only for the convenience of the parties and
shall not be construed to have any effect or meaning with respect to the other
contents of such sections, subsections, paragraphs or other divisions, such
other content being controlling as to the agreement among the parties hereto.

 

41.1.12   Counterparts. This Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument. Executed
counterparts of this Lease or any amendment hereto may be delivered by
electronic or facsimile transmission.

 

41.1.13   Joint and Several. If more than one Person is the Tenant under this
Lease, the liability of such Persons under this Lease shall be joint and
several.

 

41.1.14   Interpretation. Both Landlord and Tenant have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.

 

41.1.15   Time of Essence. Time is of the essence of this Lease and each
provision hereof in which time of performance is established.

 

41.1.16   Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.

 

SECTION 42

 

42.1       Provisions Relating to Treatment of Lease. Landlord and Tenant hereby
acknowledge and agree that this Lease shall be treated as an operating lease for
all purposes and not as a synthetic lease, financing lease or loan, and that
Landlord shall be entitled to all the benefits of ownership of the Premises,
including depreciation for all federal, state and local tax purposes.

 

SECTION 43

 

43.1       Covenants with Respect to Operations and Fundamental Changes of
Tenant. Except as otherwise provided in this Lease, Tenant hereby represents,
warrants and covenants as of the date hereof and until the expiration or earlier
termination of this Lease, that Tenant:

 

43.1.1     has done or caused to be done and will do all things reasonably
necessary to preserve its existence, and will observe all formalities applicable
to it and will do all things necessary to maintain its identity as an entity
separate and distinct from its Affiliates;

 

 - 50 - 

 

 

43.1.2     will conduct and operate its business in its own name and as
presently conducted and operated;

 

43.1.3     will maintain financial statements, books and records and bank
accounts separate from those of its Affiliates, including, without limitation,
its general partners, shareholders or members, as applicable;

 

43.1.4     will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other entity (including, without
limitation, any Affiliate or any partner, member or shareholder of Tenant);

 

43.1.5     will not hold title to Tenant’s assets other than in Tenant’s name;

 

43.1.6     will deposit all of its funds in checking accounts, savings accounts,
time deposits or certificates of deposit in its own name or invest such funds in
its own name;

 

43.1.7     without limiting any other provision of this Lease, has obtained and
will maintain all consents, licenses, permits, approvals or authorizations from
governmental authorities or third parties that are reasonably necessary for the
operation of such Premises for its Primary Intended Use, including all health
care licenses and permits.

 

[Signature pages follow]

 

 - 51 - 

 

 

    “TENANT”       WITNESSED:   GREAT BEND REGIONAL HOSPITAL, L.L.C.,     a
Kansas limited liability company       Tim Latimer   By: /s/ Kerry Noble Witness
  Name: Kerry Noble     Title: CEO Bill Henderson     Witness    

 

 - 52 - 

 

 

IN WITNESS WHEREOF, the parties have caused this lease to be executed and
attested by their respective officers thereunto duly authorized.

 

      “LANDLORD”         WITNESSED:     GMR GREAT BEND, LLC,       a Delaware
limited liability company         Jessica Rose   By: Global Medical REIT L.P.,
Witness     a Delaware limited partnership, its Sole Member                  
By: Global Medical REIT GP LLC,         a Delaware limited liability company,
its General Partner Katherine Edwards           Witness       By: Global Medical
REIT Inc.,           a Maryland corporation, its Sole Member                    
    By: /s/ Donald McClure           Name: Donald McClure           Title: Chief
Financial             Officer and Treasurer

 

 - 53 - 

 

 

EXHIBIT A
LEGAL DESCRIPTION

 

Tract 1:

BLOCK FIVE (5), INCLUDING THE VACATED ALLEY IN SAID BLOCK 5 AND THE WEST HALF
(W/2) OF VACATED GARFIELD STREET AND THE NORTH HALF (N/2) OF THE VACATED FIFTH
STREET ABUTTING SAID BLOCK 5, IN ALDRICH ADDITION NO. 1 TO THE CITY OF GREAT
BEND, BARTON COUNTY, KANSAS, ACCORDING TO THE RECORDED PLAT THEREOF.

 

Tract 2:

Together with the Driveway Easement, Helipad Easement, Hospital Parking
Easement, Sixth Street Parking Easement as defined in that certain Declaration
of Easements by and between GREAT BEND SURGICAL PROPERTIES, LLC and GBRH
PROPERTIES 2009, LLC dated as of March ___, 2017 and recorded as of _______ ___,
2017, as Document No. ____________________, as more particularly described as
follows:

 

DRIVEWAY EASEMENT

Situated in the City of Great Bend, County of Barton and State of Kansas. Known
as being part of vacated Fifth Street being a 3,000 square foot Driveway
Easement over and upon a parcel of land now or formerly conveyed to GBRH
Properties 2009 LLC as recorded in Book 615, Page 4840 of Barton County Records
and being more particularly described as follows:

 

Beginning at the intersection of the east right-of-way of Cleveland Street and
the centerline of vacated Fifth Street and an aluminum disk; thence, South
89°43'26" East, along the centerline of vacated Fifth Street, a distance of
150.00 feet; thence, South 00°13'34" West, a distance of 20.00 feet; thence,
North 89°43'26" West, a distance of 150.00 feet to said east right-of-way of
Cleveland Street; thence, North 00°13'34" East, a distance of 20.00 feet to the
Point of Beginning and containing 0.069 acres (3,000 square feet) of land, more
or less.

 

HELIPAD EASEMENT

Situated in the City of Great Bend, County of Barton and State of Kansas. Known
as being part of vacated Fifth Street and part of Lots 1 and 2, Block 8 in
Aldrich Addition No. 1 to the City of Great Bend, Barton County Kansas, being a
23,809 square foot Helipad Area Easement over and upon a parcel of land now or
formerly conveyed to GBRH Properties 2009 LLC as recorded in Book 615, Page 4840
of Barton County Records and being more particularly described as follows:

 

Commencing at the intersection of the east right-of-way of Cleveland Street and
the centerline of vacated Fifth Street and an aluminum disk; thence, South
89°43'26" East, along the centerline of vacated Fifth Street, a distance of
150.00 feet to the Point of Beginning;

 

 - 1 - 

 

 

Thence, South 89°43'26" East, continuing along said centerline of vacated Fifth
Street, a distance of 145.01 feet; thence, South 00°13'62" West, a distance of
35.62 feet; thence, South 89°43'26" East, a distance of 106.29 feet to the west
right-of-way of vacated Garfield Street; thence, South 00°13'34" West, a
distance of 132.57 feet, along said west right-of-way of vacated Garfield
Street; thence, North 89°43'26" West, a distance of 91.30 feet; thence, North
00°13'34" East, a distance of 64.19 feet; thence, North 89°43'26" West, a
distance of 60.00 feet; thence, North 00°13'34" East, a distance of 44.00 feet;
thence, North 89°43'26" West, a distance of 100.00 feet; thence, North 00°13'34"
East, a distance of 60.00 feet to the Point of Beginning and containing 0.547
acres (23,809 square feet) of land, more or less.

 

HOSPITAL PARKING EASEMENT

Situated in the City of Great Bend, County of Barton and State of Kansas. Known
as being part of vacated Fifth Street and part of Lots 3 and 4, Block 4, Lot 1,
Block 8 and Lot 3, Block 9 and part of vacated alley in Block 4 in Aldrich
Addition No. 1 to the City of Great Bend, Barton County Kansas, being a 29,118
square foot Parking Easement over and upon a parcel of land now or formerly
conveyed to GBRH Properties 2009 LLC as recorded in Book 615, Page 4840 of
Barton County Records and being more particularly described as follows:

 

Commencing at the intersection of the east right-of-way of Cleveland Street and
the centerline of vacated Fifth Street and an aluminum disk; thence, South
89°43'26" East, along the centerline of vacated Fifth Street, a distance of
150.00 feet; thence, South 89°43'26" East, continuing along said centerline of
vacated Fifth Street, a distance of 145.01 feet to the Point of Beginning;

 

Thence, South 89°43'26" East, a distance of 136.29 feet to the centerline of
vacated Garfield Street; thence, North 00°13'34" East, along said centerline of
vacated Garfield Street, a distance of 369.70 feet to the south right-of-way of
Sixth Street; thence, South 89°43'26" East, along said south right-of-way of
Sixth Street, a distance of 59.86 feet; thence, South 00°13'34" West, a distance
of 405.32 feet; thence, North 89°43'26" West, a distance of 196.16 feet; thence,
North 00°13'34" East, a distance of 35.62 feet to the Point of Beginning and
containing 0.668 acres (29,118 square feet) of land, more or less.

 

SIXTH STREET PARKING LOT EASEMENT

Situated in the City of Great Bend, County of Barton and State of Kansas. Known
as being part of vacated Garfield Street and part of Lot 6, Block 2 in Aldrich
Addition No. 1 to the City of Great Bend, Barton County Kansas, being a 12,222
square foot Parking Lot Easement over and upon a parcel of land now or formerly
conveyed to Great Bend Surgical Properties, LLC as recorded in Book 584, Page
408 of Barton County Records and being more particularly described as follows:

 

Commencing at the intersection of the intersection of the centerline of Sixth
Street and the centerline of vacated Garfield Street; thence, North 00°13'34"
East, along said centerline of vacated Garfield Street, a distance of 30.00 feet
to the north right-of-way of Sixth Street; thence, North 89°43'26" West, along
said north right-of-way of Sixth Street, a distance of 14.40 feet to the Point
of Beginning;

 

Thence, North 89°43'26" West, along said north right-of-way of Sixth Street, a
distance of 71.77 feet; thence, North 00°13'34" East, a distance of 170.28 feet;
thence, South 89°43'26" East, a distance of 71.77 feet; thence, South 00°13'34"
West, a distance of 170.28 feet to the Point of Beginning and containing 0.281
acres (12,222 square feet) of land, more or less.

 

 

 

 

EXHIBIT B
List of Landlord’s Personal Property

 

All machinery, equipment, furniture, furnishings, moveable walls or partitions,
computers or trade fixtures or other tangible personal property that is owned by
Landlord and is used or useful in Tenant’s business on the Premises, excluding
items, if any, included within the definition of Fixtures, but specifically
including those items described in Exhibit B- 1 hereto.

 

 

 

 

EXHIBIT B-1
Itemization of Landlord’s Personal Property

 

None.

 

 - 1 - 

 

 

EXHIBIT C
EXISTING FACILITIES

 

An acute care hospital located at 514 Cleveland Street in Great Bend, Kansas.

 

 - 1 - 

 

 

EXHIBIT D
Letter of Credit form

 

IRREVOCABLE STANDBY LETTER OF CREDIT

 

LETTER OF CREDIT NO.:

 

DATE:________________, 20__

 

ISSUING BANK:

 

ADDRESS:   ________________________   ________________________

 

FACSIMILE NO.: ________________________

 

EXPIRATION DATE: ________________________, 20__, AT OUR COUNTERS

 

AMOUNT: ________________________ US DOLLARS ($________________)

 

BENEFICIARY: ___________________________

 

ADDRESS:   ________________________   ________________________

 

FACSIMILE NO.: ____________________________

 

WE HEREBY ESTABLISH IN YOUR FAVOR OUR IRREVOCABLE LETTER OF CREDIT NO.
________________ IN THE AMOUNT OF ________________ US DOLLARS ($
________________) FOR THE ACCOUNT OF [TENANT]. DRAW(S) UP TO THE MAXIMUM
AGGREGATE AMOUNT AVAILABLE UNDER THIS LETTER OF CREDIT, ARE PAYABLE BY US WITHIN
TWO BUSINESS DAYS AFTER OUR RECEIPT ON OR PRIOR TO OUR CLOSE OF BUSINESS ON THE
EXPIRATION DATE, OF ONE OR MORE DRAW STATEMENTS PURPORTEDLY SIGNED BY YOUR
AUTHORIZED OFFICER OR REPRESENTATIVE OR, IF THIS LETTER OF CREDIT IS
TRANSFERRED, BY AN AUTHORIZED OFFICER OR REPRESENTATIVE OF ANY TRANSFEREE
BENEFICIARY. EACH DRAW STATEMENT SHOULD BE ADDRESSED TO US, REFERENCE THIS
LETTER OF CREDIT BY NUMBER, SPECIFY THE AMOUNT OF THE DRAW REQUEST, SET FORTH
WIRE TRANSFER INSTRUCTIONS AND CONTAIN, IN SUBSTANCE, THE FOLLOWING STATEMENT
(WITH THE AMOUNT OF THE DRAW REQUEST AND WIRE TRANSFER INSTRUCTIONS COMPLETED):
“BENEFICIARY HEREBY DRAWS ON LETTER OF CREDIT NO. ______________ IN THE AMOUNT
OF $______________. FUNDS IN RESPECT OF THIS DRAW REQUEST SHOULD BE WIRE
TRANSFERRED TO _________________ BANK, ROUTING NO. ___________, ACCOUNT NO.
____________ FOR CREDIT TO THE ACCOUNT OF ____________________________.” NO
FURTHER INFORMATION SHALL BE REQUIRED ON SUCH DEMAND.

 

 - 1 - 

 

 

THIS LETTER OF CREDIT SHALL INITIALLY EXPIRE ON __________________, 20___. SUCH
EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED WITHOUT NOTICE OR AMENDMENT FOR
PERIODS OF ONE (1) YEAR, BUT IN NO EVENT LATER THAN __________________, 20___,
UNLESS AT LEAST SIXTY (60) DAYS BEFORE ANY EXPIRATION DATE, WE NOTIFY YOU BY
REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT YOUR ADDRESS ABOVE (OR ANY OTHER
ADDRESS OF WHICH YOU PROVIDE US NOTICE AT OUR ADDRESS SET FORTH ABOVE), THAT
THIS LETTER OF CREDIT IS NOT EXTENDED BEYOND THE CURRENT EXPIRATION DATE. UPON
RECEIPT BY YOU OF SUCH NOTIFICATION, YOU MAY DRAW ON THIS LETTER OF CREDIT AS
SET FORTH ABOVE, PROVIDED THAT THE AMOUNT OF YOUR DRAW SHALL NOT EXCEED THE
TOTAL AMOUNT AVAILABLE FOR PAYMENT HEREUNDER.

 

DRAW REQUESTS NEED NOT BE PRESENTED AS ORIGINALS AND MAY BE SUBMITTED IN PERSON,
BY COURIER, BY MAIL OR BY FACSIMILE TO OUR ADDRESS OR FACSIMILE NUMBER STATED
ABOVE.

 

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES IN WHOLE BUT NOT IN PART
UPON OUR RECEIPT OF A TRANSFER REQUEST IN THE FORM ATTACHED AS EXHIBIT A, SIGNED
BY THE THEN CURRENT BENEFICIARY. THE CHARGE FOR EACH TRANSFER IS LIMITED TO
$100.

 

THIS LETTER OF CREDIT IS GOVERNED BY THE INTERNATIONAL STANDBY PRACTICES 1998
(ICC PUBLICATION NO. 590), EXCEPT TO THE EXTENT THE SAME WOULD BE INCONSISTENT
WITH THE EXPRESS PROVISIONS HEREOF. WE HEREBY WAIVE AND DISCLAIM RIGHTS OF
SUBROGATION IN RESPECT OF ANY DRAW MADE BY YOU, WHETHER ARISING UNDER THE
UNIFORM COMMERCIAL CODE OR OTHERWISE.

 

      AUTHORIZED OFFICER

 

 

 

 

EXHIBIT A

 

Transfer Form

 

 

 

 

LEASE GUARANTY

 

THIS GUARANTY OF LEASE is made this ____ day of _________, 2017, by the
undersigned (collectively, the “Guarantors”), in favor of GMR GREAT BEND, LLC, a
Delaware limited liability company (the “Landlord”).

 

WITNESSETH:

 

WHEREAS, the Guarantors desire to induce Landlord to enter into a lease with
Great Bend Regional Hospital, L.L.C., a Kansas limited liability company (the
“Tenant”), with respect to certain premises, consisting of an acute care
hospital located at 514 Cleveland Street, Great Bend, Kansas (the “Lease”), such
Lease being of even date herewith; and

 

WHEREAS, the entering into of the Lease by Landlord and Tenant will be of direct
pecuniary advantage to Guarantors;

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) paid by Landlord to
Guarantors and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Guarantors hereby covenant and
agree with the Landlord, as follows:

 

1.            The Guarantors, as primary obligors, hereby (a) unconditionally
guarantee the prompt, punctual and full payment of the rent and all other sums
due under the Lease in accordance with the terms and tenor thereof as completely
and effectually as if such guarantee had been made by Guarantors on the face of
the Lease; (b) unconditionally guarantee the prompt, punctual and full
performance by Tenant of any and all of the agreements, covenants, terms and
conditions agreed to be performed by Tenant under the Lease; and (c) covenant
and agree that in the event of default in payments or any default in the
performance of any of the terms, covenants or conditions thereof, the Guarantors
will promptly make or cause such payment to be made or will perform or cause to
be performed all such terms, covenants and conditions, irrespective of any
invalidity therein, the unenforceability thereof or the insufficiency,
invalidity or unenforceability of any security therefor.

 

2.            The Guarantors do hereby further agree that Guarantors’ liability
hereunder as Guarantors shall not be prejudiced, impaired or affected by any of
the following, whether with or without their knowledge or consent: (a) any
renewal or extension of the time of payment of the rent or other sums due under
the Lease or of the time for performance by any party obligated under the Lease;
(b) by any forbearance or delay in enforcing the payment of the rent or other
sums due under the Lease or enforcing the obligations of any party to the Lease;
(c) by any modification, addition or alteration of the terms, tenor or
provisions of the Lease or (d) by the release of any other collateral Landlord
may hold for the obligations of Tenant.

 

3.            On or before the 15th day of each January during the term hereof,
each Guarantor shall submit to Landlord a current financial statement in form
and content satisfactory to Landlord indicating such Guarantor’s current net
worth. Each Guarantor shall submit substantiating documentation to Landlord upon
request. In addition, within thirty (30) days following the expiration of each
Guarantor’s fiscal year, and no less frequently than once every twelve (12)
calendar months, Guarantor shall submit to Landlord an annual audited financial
statement, which (a) if the Guarantor is not an individual or trust, shall be
prepared in accordance with generally accepted accounting principles
consistently applied and certified as true and correct by Guarantor’s chief
financial officer; and (b) if the Guarantor is an individual or trust, shall be
prepared in accordance with standard accounting principles consistently applied
and certified as true and correct by the Guarantor. Guarantors acknowledge that
Landlord may require Tenant to post additional collateral for its obligations
under the Lease in the event of a decline in the financial condition of
Guarantors and that it shall be a default under the Lease entitling Landlord to
call upon this Guaranty if Tenant shall fail to post such additional collateral
or if any Guarantor files a petition in bankruptcy, is adjudged a bankrupt, has
a receiver appointed for its assets, makes an assignment for the benefit of
creditors, or otherwise takes advantage of any debtor relief proceedings
available under federal, state or local law.

 

 - 4 - 

 

 

4.            This Guaranty is and shall be construed to be an irrevocable,
absolute, unlimited and continuing guaranty of payment and performance, and the
liability of Guarantors hereunder and Landlord’s right to pursue Guarantors
shall not be affected, delayed, limited, impaired or discharged, in whole or in
part, by reason of an extension or discharge that may be granted to the Tenant
by any court in proceedings under the Bankruptcy Code, or any amendments
thereof, or under any other state or other federal statutes. The Guarantors
expressly waive the benefits of any extension or discharge granted to Tenant.
This Guaranty shall survive notwithstanding the expiration or termination of the
Lease with respect to any sums previously received from Tenant or from any
Guarantor that Landlord may be required to repay in such proceeding.

 

5.            The Landlord shall have the right to proceed against Guarantors
immediately upon any default by the Tenant in payment or performance of any
obligation under the Lease, and Landlord shall not be required to take any
action or proceedings of any kind against the Tenant or any other party liable
for the Tenant’s debts or obligations or to look to any other collateral
Landlord may have for the obligations of Tenant under the Lease. Should Landlord
desire to proceed against Guarantors and Tenant in the same action, Guarantors
agree that Guarantors may be joined in any such action against Tenant and that
recovery may be had against Guarantors to the extent of Guarantors’ liability in
such action.

 

6.            If Landlord calls upon Guarantors to honor, pay or perform all or
part of any obligation of the Tenant, and Guarantors fail to honor such demand,
the debt or obligation owed the Landlord pursuant to this Guaranty shall bear
interest at the Interest Rate set forth in the Lease. In case Guarantors fail or
refuse to honor this Guaranty, the Landlord is hereby authorized to utilize such
legal means as Landlord deems proper to enforce this Guaranty, through the
efforts of its employees, agents, or attorneys, and Guarantors shall pay all
costs of enforcement and collection, including but not limited to court costs,
reasonable attorneys’ fees, depositions and expert witnesses.

 

7.            If a corporation, partnership, limited liability company or other
entity is executing this Guaranty, the Guarantor and the individual executing
this Guaranty on behalf of such Guarantor personally warrant that execution and
delivery hereof and the assumption of liability hereunder have been in all
respects authorized and approved by proper action on the part of the Guarantor,
that the Guarantor has full authority and power to execute this Guaranty, that
the Guarantor is duly formed and in good standing in the state of its formation
and that the Guarantor is authorized to do business in the state in which the
premises subject to the Lease are located.

 

 - 5 - 

 

 

8.            The Guaranty shall be binding upon and inure to the benefit of the
heirs, personal and legal representatives, successors and assigns of Guarantors
and the Landlord. The Landlord shall have the right to assign and transfer this
Guaranty to any assignee of the Lease, and this Guaranty shall be deemed to run
with the Lease. The Landlord’s successors and assigns shall have the rights,
elections, remedies, and privileges, discretions and powers granted hereunder to
the Landlord and shall have the right to rely upon this Guaranty and to enter
into and continue other and additional transactions with the Tenant in reliance
hereon, in the same manner and with the same force and effect as if they were
specifically named as the Landlord herein.

 

9.           This Guaranty shall constitute a Kansas contract, and be governed
by the laws of the State of Kansas. The undersigned hereby voluntarily submits
to the jurisdiction of any court in the State of Kansas having jurisdiction over
the subject matter of this instrument, and hereby constitutes the Secretary of
State of the State of Kansas as its agent for service of process in connection
with any suit or proceeding arising hereunder.

 

10.          Failure of the Landlord to insist in any one or more instances upon
strict performance of any one or more of the provisions of this Guaranty or to
take advantage of any of its rights hereunder shall not be construed as a waiver
of any such provisions or the relinquishment of any such rights, but the same
shall continue and remain in full force and effect.

 

11.          The Landlord shall have the right, without affecting Guarantors’
obligations hereunder, and without demand or notice, to collect first from the
Tenant, and to exercise its rights of setoff against any asset of the Tenant,
and to otherwise pursue and collect from the Tenant any other indebtedness of
the Tenant to the Landlord not covered by this Guaranty, and any sums received
from the Tenant, whether by voluntary payment, offset, or collection efforts,
may be applied by the Landlord as it sees fit, including the application of all
such amounts to other debts not guaranteed by Guarantors. Subrogation rights or
any other rights of any kind of Guarantors against the Tenant, if any, shall not
become available until all indebtednesses and obligations of the Tenant to the
Landlord are paid in full. This Guaranty shall survive the expiration or
termination of the Lease to the extent the obligations of the Tenant thereunder
likewise survive.

 

12.          Landlord may proceed against any collateral securing the
obligations of Tenant and against parties liable therefor in such order as it
may elect, and Guarantors shall not be entitled to require Landlord to marshall
assets. The benefit of any rule of law or equity to the contrary is hereby
expressly waived.

 

13.          Landlord may, in its sole discretion and with or without
consideration, release any collateral securing the obligations of Tenant or
release any party liable therefor. The defenses of impairment of collateral and
impairment of recourse and any requirement of diligence on Landlord’s part in
perfecting or enforcing any lien granted in the Lease or in collecting the
obligations under the Lease are hereby waived.

 

 - 6 - 

 

 

14.          Within ten (10) days after request therefor by Landlord, or in the
event of any sale, assignment or hypothecation of the property of which the
premises leased by Tenant are a part, Guarantors agrees to deliver in recordable
form, an estoppel certificate to any proposed ground lessor, mortgagee or
purchaser, or to Landlord, signed by Guarantors certifying that this Guaranty is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect as modified, and stating the
modifications), that there are no defenses or offsets thereto (or stating those
claimed by Guarantors), and such other matters as may be requested. If
Guarantors fail to deliver such certificate as required herein, Guarantors shall
be deemed to have conclusively agreed to and be bound by all matters set forth
in the certificate as submitted by the requesting party.

 

15.          Guarantors hereby waive any requirement of presentment, protest,
notice of dishonor, notice of default, demand, and all other actions or notices
that may be required on Landlord’s part in connection with the obligations
guaranteed hereby.

 

16.          GUARANTORS HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN CONNECTION
WITH ANY ACTION, PROCEEDING OR COUNTERCLAIM WITH RESPECT TO THIS GUARANTY.

 

17.          In the event any portion of this Guaranty shall be declared by any
court of competent jurisdiction to be invalid, illegal or unenforceable, such
portion shall be deemed severed from this Guaranty, and the remaining parts
hereof shall remain in full force and effect, as fully as though such invalid,
illegal or unenforceable portion had never been part of this Guaranty.

 

18.          The obligations of each Guarantor under this Guaranty are and will
be several and shall be limited to (a) the percentage of the overall obligations
set forth on Schedule 1, attached, plus (b) all sums due under Section 6 hereof.
Landlord may release any one or more Guarantors at any time without notice to or
consent by the remaining Guarantors and without affecting the continuing
liability of the remaining Guarantors. Landlord shall not be required to pursue
any remedy against any other person or party which shall have executed any
agreement of guaranty with Landlord. Landlord may elect, in its sole and
absolute discretion, to seek to recover from any one or more of such persons or
parties and no such election shall constitute any defense or any other bar or
limitation to the enforcement of Guarantors’ obligations set forth herein.

 

19.          Notwithstanding anything to the contrary herein, this Lease
Guaranty shall expire and be automatically be terminated without further force
or effect as set forth in Section 23.1.7 of the Lease.

 

 - 7 - 

 

 

IN WITNESS WHEREOF, Guarantors have executed this Guaranty as of the day and
year first set forth above.

 

WITNESS:   GUARANTORS:                 DONALD EWING BEAHM, M.D.                
BARBARA S. BEAHM                 JEFFREY BROZEK, M.D.                 RICHARD L.
BURKEY, DPM                 DONNA L. BURKEY           SHEILA FLESKE REVOCABLE
LIVING TRUST           By:           Sheila P. Fleske, Trustee                
DAVID GILLENWATER, M.D.           HILDEBRAND INVESTMENTS, LP             By:    
              Title:                 Printed Name:                     TERI L.
TURKLE HUSLIG, M.D.                 CHARLES R. KEENER, M.D.                
RICHARD KRAUSE, DPM                 LAINA CORDER MARSHALL                 PERRY
N. SCHUETZ, M.D.

 

 - 8 - 

 

 

    PERRY M. SMITH REVOCABLE TRUST           BY:           PERRY M. SMITH AND/OR
    KRISTA S. SMITH, TRUSTEE             MARK B. STEFFEN TRUST DATED 6/22/04    
        BY:           MARK B. STEFFEN, TRUSTEE                     LEAH ANN
ALPERS                 WADE BABCOCK                 KRIS T. TARLTON, CRNA      
    NUETERRA HOLDINGS, LLC           By:                   Title:              
  Printed Name:  

 

 - 9 - 

 

 

SCHEDULE 1

 

Guarantors’ Shares

 

   Member  Number of Units   Ownership
Percentage  1.  Donald Ewing Beahm, M.D. & Barbara S. Beahm, as JTWROS   9.45  
 11.2701% 2.  Jeffrey Brozek, M.D.   9.45    11.2701% 3.  Richard L. Burkey, DPM
& Donna L. Burkey, as JTWROS   2.00    2.3852% 4.  Sheila Fleske Revocable
Living Trust

(Sheila P. Flesk, Trustee)   9.45    11.2701% 5.  David Gillenwater, M.D. 
 8.10    9.6601% 6.  Hildebrand Investments, LP   9.45    11.2701% 7.  Teri L.
Turkle Huslig, M.D.   2.00    2.3852% 8.  Charles R. Keener, M.D.   2.00  
 2.3852% 9.  Richard Krause, DPM   1.00    1.1926% 10.  Perry N. Schuetz, M.D. 
 1.00    1.1926% 11.  Perry M. Smith Revocable Trust

(Perry M. Smith and/or Krista S. Smith, Trustee)   9.45    11.2701% 12.  Mark B.
Steffen Trust Dated 6/22/04

(Mark B. Steffen, Trustee)   2.00    2.3852% 13.  Leah Ann Alpers   2.00  
 2.3852% 14.  Wade Babcock   2.00    2.3852% 15.  Kris T. Tarlton, CRNA   2.00  
 2.3852% 16.  **Nueterra Holdings, LLC   12.50    14.9076%    Total   83.85  
 100.00%

 

 - 10 - 

